 259304 NLRB No. 38CHICAGO TRIBUNE CO.1The General Counsel has filed motions to strike portions of the Respond-ent's brief in support of exceptions and the Respondent's response brief. After
the Respondent filed a response to the motions to strike, the General Counsel
filed a second supplemental motion to strike a portion of the Respondent's re-
sponse. We agree with the General Counsel that certain portions of the Re-
spondent's documents refer to evidence presented in a 10(j) proceeding or in
another Board unfair labor practice proceeding, but not during the hearing in
this case. Such evidence is outside the record. Accordingly, we grant the Gen-
eral Counsel's motion in part by striking the Respondent's references to extra-
record evidence, and we shall disregard these references in our deliberations.
A.J.R. Coating Corp., 292 NLRB 148 fn. 1 (1988).We deny requests by the General Counsel and the Charging Party to censureor impose other sanctions on the Respondent for allegedly frivolous and uneth-
ical litigation practices.2We defer the Respondent's motion to reopen the record to the judge. Inlight of our decision to remand, we deny the Respondent's request for oral
argument.3The Respondent filed a request for special permission to appeal the judge'sorder to the Board. On March 24, 1988, a Board panel majority denied the
Respondent's request in an unpublished telegraphic order, without addressing
the merits of the judge's ruling. (Member Cracraft, dissenting, would have
granted the appeal and reversed the judge's ruling.)4See also Hotel & Restaurant Employees Local 274 (Warwick Caterers),282 NLRB 939 (1987) (Warwick Caterers II).Chicago Tribune Company and Chicago Web Print-ing Pressmen's Union No. 7, Graphic Commu-
nications International Union, AFL±CIO. Cases13±CA±25535, 13±CA±25802, 13±CA±25906,
13±CA±25921, and 13±CA±26131August 23, 1991DECISION AND ORDER REMANDINGPROCEEDINGBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn December 12, 1989, Administrative Law JudgeMarion C. Ladwig issued the attached decision. The
Respondent filed exceptions and a supporting brief.
The General Counsel filed a brief in support of the
judge's decision, exceptions, and a supporting brief,
and a brief answering the Respondent's exceptions.
The Charging Party filed exceptions, a supporting
brief, and a brief answering the Respondent's excep-
tions. The Respondent filed a response to the excep-
tions filed by the General Counsel and the Charging
Party.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs1and, forthe reasons set forth below, has decided to reverse the
judge's ruling striking the Respondent's three affirma-
tive defenses. Furthermore, we find it necessary to re-mand this case to the judge for further proceedings in-
cluding the reopening of the hearing, if necessary, and
the issuance of a supplemental decision with findings
and conclusions addressing the merits of the Respond-
ent's affirmative defenses and articulating the basis for
the judge's finding that striker replacements hired by
the Respondent were permanent, rather than tem-
porary.21. This case presents numerous unfair labor practiceissues with respect to actions by the Respondent dur-
ing the course of lengthy contract negotiations and an
attendant strike. The amended consolidated complaint
includes allegations that the Respondent: violated Sec-tion 8(a)(5) of the Act by insisting to impasse on No-vember 13, 1985, over a permissive subject of bargain-
ing, thereby converting a July 18, 1985 economic
strike to an unfair labor practice strike; violated Sec-
tion 8(a)(3) of the Act by refusing to reinstate unfair
labor practice strikers upon receipt of an unconditional
offer for all strikers to return to work on January 30,
1986; violated Section 8(a)(3) by failing to reinstate
former economic strikers, who the Respondent claims
were permanently replaced prior to November 13,
1985, when work was available after January 30, 1986;
and violated Section 8(a)(5) by posting new conditions
of employment on November 1, 1986, without having
bargained to lawful impasse. The judge has found each
of the alleged unfair labor practices.In its answer to the complaint, the Respondent, interalia, raised three affirmative defenses. In these de-
fenses, it contends that, during the course of 59 bar-
gaining sessions from February 1985 to November
1986, the Union unlawfully engaged in coordinated
bargaining, unlawfully engaged in surface bargaining,
and unlawfully insisted to impasse on the permissive
subject of including supervisors in the bargaining unit.
The Respondent contends that such conduct excused it
from any statutory bargaining obligation and removed
statutory protection from employees who struck or
continued to strike in furtherance of the Union's al-
leged unlawful objectives.Allegations in each of the affirmative defenses hadpreviously been made in two 8(b)(3) unfair labor prac-
tice charges filed by the Respondent against the Union.
The General Counsel dismissed one charge. The Re-
spondent withdrew the other charge.Prior to the hearing, the General Counsel moved tostrike the Respondent's answer alleging that the Union
was engaged in an illegal strike. Administrative Law
Judge John M. Dyer denied the motion by order dated
March 19, 1986. On October 2, 1987, the first day of
the hearing, Administrative Law Judge Marion C.
Ladwig orally denied parts of the Union's motion to
quash subpoenas for information related to the affirma-
tive defenses. Subsequently, however, Judge Ladwig
reconsidered the matter. On January 13, 1988, he
issued a written order granting the Union's motion to
strike the affirmative defenses.3In his order, the judge referred to Hotel & Res-taurant Employees Local 274 (Warwick Caterers), 269NLRB 482 (1984) (Warwick Caterers I).4In that case,the Board overruled its own precedent and adopted the
reasoning of Food & Commercial Workers Local 576 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Also see Roadhome Construction Corp., 170 NLRB 668, 672±673 (1968).(Earl Engle) v. NLRB, 675 F.2d 346 (D.C. Cir. 1982),with respect to the litigation of an affirmative defense
raising contentions that had been raised in a prior un-
fair labor practice charge which the General Counsel
had found to be without merit. In Warwick Caterers,the union's defense to an 8(b)(7)(C) complaint in-
cluded allegations that the picketed employers were re-
lated to another employer which allegedly had a bar-
gaining relationship with the union. The union had pre-
viously made these same allegations in 8(a)(5), (3),
and (1) unfair labor practice charges which the General
Counsel had dismissed. The Board agreed with the
opinion of the court in Earl Engle that allowing theunion to present its defense (1) did not constitute im-
permissible review of the General Counsel's decisionnot to issue complaint and (2) was necessary to afford
the union its full right to an evidentiary hearing as-
sured by Section 10(b).The judge found that the holding of Warwick Cater-ers I only permitted litigation of an affirmative defensewhich had an allegation in common with a previously
dismissed unfair labor charge when proof of that alle-
gation would defeat one of the essential elements of
the General Counsel's prima facie case. He further
found that Warwick Caterers I did not permit expressrelitigation of a previously dismissed charge as an af-
firmative defense. In his view, the nonreviewable dis-
cretion to issue complaints vested in the General Coun-
sel by Section 3(d) means that unfair labor practices
cannot be alleged as affirmative defenses unless they
have first been included in a timely charge which the
General Counsel found to be meritorious. Based on
this interpretation of controlling precedent, the judge
concluded that the Respondent was not entitled to liti-
gate its affirmative defenses in this case because (1)
the Respondent ``would be improperly circumventing
the statutory enforcement scheme'' if it were permitted
to accuse the Union of unfair labor practices, and (2)
the unfair labor practices alleged did not in any event
present a valid legal defense to any necessary element
of the General Counsel's prima facie case.The judge's interpretation of Warwick Caterers iserroneous. Neither the Board in that case nor the D.C.
Circuit in Engle made the distinction between an af-firmative defense aimed at relitigating a previously dis-
missed unfair labor practice charge and an affirmative
defense which merely had an allegation in common
with a prior unfair labor practice charge. On the con-
trary, the essential holding of the court and the Board,
as succinctly stated in Warwick Caterers II, supra at939, is ``that a party is privileged to present, and the
judge is bound to hear, receive, and consider its de-
fense, notwithstanding the fact that the General Coun-
sel had previously considered the same evidence in re-
fusing to issue an unfair labor practice complaint.''
This due-process requirement does not interfere withthe General Counsel's nonreviewable Section 3(d)complaint authority. Even if the Board's finding of
merit in an affirmative defense entails a finding that an
uncharged party has committed an unfair labor prac-
tice, the Board has no authority to issue an order di-
rectly against that party or to order the General Coun-
sel to reconsider prior disposition of a unfair labor
practice charge against that party. This rationale is
equally applicable to situations in which the party al-
leging an unfair labor practice in an affirmative de-
fense has not previously filed a charge or has with-
drawn a charge prior to disposition by the General
Counsel.Consequently, Warwick Caterers I and II mandatelitigation of the merits of the Respondent's affirmative
defenses if, as a legal matter, proof of such defense
could affect the judge's unfair labor practice findings.
We conclude that the judge has also erred in finding
that the affirmative defenses could not defeat essential
elements of the General Counsel's prima facie case.
Each of the Respondent's affirmative defense allega-
tions, if proven, could warrant dismissal of one or
more of the 8(a)(5) and (3) complaint allegations. With
respect to the allegation that the Union engaged in sur-
face bargaining, the Board stated long ago that ``a
union's refusal to bargain in good faith may remove
the possibility of negotiation and thus preclude exist-
ence of a situation in which the employer's own good
faith can be tested. If it cannot be tested, its absence
can hardly be found.'' Times Publishing Co., 72NLRB 676, 683 (1947).5With respect to allegationsthat the Union insisted to impasse on coordinated bar-
gaining and the inclusion of supervisors in the bargain-
ing unit, the Board has held that in certain cir-
cumstances a union's insistence to impasse on bargain-
ing demands about permissive bargaining subjects sus-
pends an employer's statutory bargaining obligation
and, further, that a strike in support of such demandsis not only unprotected but unlawful. Nassau InsuranceCo., 280 NLRB 878 fn. 3 and 891±892 (1986).In light of the foregoing, we find it necessary to re-mand this case to the judge for further findings and
conclusions with respect to each of the Respondent's
affirmative defenses and the related 8(a)(5) and (3) un-
fair labor practice allegations. We note that the exist-
ing record, developed over 38 days of hearing, con-
tains several thousand pages of testimony and hun-
dreds of exhibits. In particular, there is considerable,
detailed, testimonial, and documentary evidence about
the parties' negotiations. In addition, there are offers of
proof from the Respondent with respect to the affirma-
tive defenses. We leave to the judge the determination
of whether it is necessary to reopen the record in order
to accord the Respondent its due-process right to liti-gate the affirmative defenses. Any additional evidence 261CHICAGO TRIBUNE CO.6Aqua-Chem, Inc., 288 NLRB 1108, 1110 fn. 6 (1988) (``We of course re-tain the Fleetwood rule that the initial burden is on the employer to show that
the replacements in question were in fact permanent.''); Hansen Bros. Enter-prises, 279 NLRB 741 (1986), enfd. 812 F.2d 1443 (D.C. Cir. 1987). See gen-erally NLRB v. Fleetwood Trailer Co., 389 U.S. 375 (1967); NLRB v. MackayRadio & Telegraph Co., 304 U.S. 333 (1938); and Laidlaw Corp., 171 NLRB1366 (1968).7Infra at.introduced into the record should be strictly limited tothose defenses and to the evidence at issue in the Re-
spondent's pending motion to reopen the record, which
we have deferred to the judge. Every effort should be
made to avoid unnecessary duplication of evidence al-
ready in the record.2. In the event that the judge's resolution of issuesrelated to the affirmative defenses does not affect his
unfair labor practice findings, we find that the judge
must also explicate the basis for stating that replace-
ments hired for strikers were permanent, rather than
temporary, prior to November 13, 1985. We agree with
the General Counsel and the Union that this issue is
closely related to the timely filed charge in Case 13±
CA±25535 and has been fully litigated. In fact, the Re-
spondent presented testimonial and documentary evi-
dence which was relevant to this issue alone. It also
argued the issue on the merits in its posthearing brief
to the judge. Notwithstanding litigation of the issue,
the judge assumed without explanation that replace-
ments hired after the first month of the strike were per-
manent.Contrary to the Respondent, we find that it mustprove the contested fact of permanent replacement as
part of its affirmative burden of proving substantial
and legitimate justification for failing to hire former
economic strikers upon receipt of their unconditional
offer to return to work.6Furthermore, the Board hasheld that a showing of an employer's own intent to
employ replacements permanently is insufficient.
``[R]ather, the employer must show a mutual under-standing between itself and the replacements that they
are permanent.'' Hansen Bros., supra at 741.In this case, it is undisputed that strike replacementswere not hired on a permanent basis from the begin-
ning of the strike until August 19, 1985. The Respond-
ent contends that it thereafter decided to make all re-
placements permanent and that it communicated that
decision in various ways to replacements. It is undis-
puted that there are no contemporaneous documents
showing that the replacements had become permanent.
The Respondent's primary witness in support of its
permanent replacement claim was Pressroom Manager
Richard Malone. The judge has already discredited
other testimony by this witness, however, and observed
that ``[b]y his demeanor on the stand he appeared will-
ing to fabricate any testimony that might help the
Company's cause.''7Other evidence includes testi-mony by employment specialist Kevin Dansart. Hewas one of at least two individuals responsible forscreening replacement job applicants at the first step of
the hiring process. Dansart testified that from mid-Au-
gust through November 1985 he told applicants that
they would be hired as permanent replacements. The
judge has not expressly addressed either the credibility
or sufficiency of Dansart's testimony. Finally, the Re-
spondent has introduced documents prepared after Jan-
uary 1986 which denote the dates when employees al-
legedly assumed permanent replacement status. The
judge has made no findings with respect to the probity
of these documents, which were apparently prepared
by an auditor who had no firsthand knowledge of the
facts asserted.In sum, absent definitive factual findings by thejudge with respect to the above evidence, we have an
insufficient basis for determining whether the Re-
spondent has met its legal burden of proving that it
hired permanent replacements for jobs vacated by
those employees who struck on July 18, 1985. Accord-
ingly, we find that a remand is necessary for the judge
to make supplemental findings, including specific
credibility determinations, and supplemental conclu-
sions about the alleged permanent status of replace-
ments.ORDERIt is ordered that these proceedings are remanded toAdministrative Law Judge Marion C. Ladwig for fur-
ther proceedings in accord with the foregoing discus-
sion.ITISFURTHERORDERED
that the judge shall prepareand serve on the parties a supplemental decision con-
taining credibility resolutions, findings of fact, conclu-
sions of law, and recommendations to the Board. Fol-
lowing service of the supplemental decision on the par-
ties, the provisions of Section 102.46 of the Board's
Rules and Regulations shall be applicable.Paul Bosanac, Esq., for the General Counsel.R. Eddie Wayland and James P. Thompson, Esqs., of Nash-ville, Tennessee, for the Respondent.Sheldon M. Charone, Esq., of Chicago, Illinois, for theUnion.DECISIONSTATEMENTOFTHE
CASEMARIONC. LADWIG, Administrative Law Judge. Theseconsolidated cases were tried in Chicago, Illinois, on dates
from October 2, 1987, to January 21, 1988, and from Octo-
ber 17, 1988, to January 19, 1989.An economic strike began July 18, 1985, despite muchcompromising on major issues in nine off-the-record bargain-
ing sessions. For the first month the Company, hoping the
strike could be settled quickly, hired only temporary replace-
ments. In mid-August 1985 it decided that the restaffing of
the press department would be permanent. 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates are from October 1985 to February 1986 unless otherwise stated.2The Company's unopposed motion to correct the transcript, dated May 2,1989, is granted and received in evidence as R. Exh. 78.In negotiations on October 24, 1985,1the Company inter-preted its proposed zipper clause to deprive the Union of
contractual jurisdiction over a majority of the presswork. On
November 13 it made a ``firm and final'' offer and de-
manded this application of the zipper clause to the Union's
jurisdiction as a condition for signing an agreement. Al-
though negotiations later resumed, the Company never with-
drew this demand as a condition for reaching an agreement.On January 30 the strikers offered to return to work. Dur-ing the next 3 years the Company isolated the press depart-
ment from the Union by refusing (a) to furnish the Unionwith the names and addresses of strike replacements and (b)
to recall any of the strikers, even when understaffed.The primary issues are whether the Company, the Re-spondent, unlawfully(1) Bargained to impasse on changing the scope of thebargaining unit, a permissive subject of bargaining, convert-
ing the economic strike on November 13 into an unfair labor
practice strike.(2) Posted conditions of employment without a lawful im-passe.(3) Refused on January 30 to reinstate unfair labor practicestrikers replaced after November 13.(4) Refused to recall economic strikers to fill vacancies.
(5) Withheld names, addresses, and other information.
(6) Paid nonstrikers and returning strikers nonnegotiatedwage rates.(7) Discharged three strikers. Violations of Section 8(a)(1),(3), and (5) of the National Labor Relations Act are alleged.Motions to Admit EvidenceThe General Counsel on September 11, 1989 filed a mo-tion (G.C. Exh. 1BBBB) and supporting brief (G.C. Exh.
1CCCC) and the Union on September 14 filed a motion and
supporting memo (G.C. Exh. 1DDDD) to admit in evidence
the testimony given by the former Crew Supervisor Diana
Stanczyk on September 1, 1989, in a 10(j) proceeding.The General Counsel asserts that Stanczyk's testimony di-rectly contradicts the testimony given at the trial by Press-
room Manager William Unger and Vice President of Oper-
ations Gene Bell. He contends that contrary to their testi-
mony indicating no shortage of pressmen, Stanczyk (who
was terminated in March 1989) gave unchallenged testimony
of (a) the pressroom being understaffed, (b) employee and
supervisor complaints about overtime, (c) employees hiding
from supervisors and seeking excuses from the nurse to
avoid overtime, (d) an admonition by Production Manager
Tom Steck to crew supervisors in supervisory meetings that
``There is no such thing as being short-staffed,'' and (e)
stronger discipline for excessive absenteeism, etc.The General Counsel asserts that this is newly discoveredevidence and unknown at the time of trial because ``Discov-
ery of this evidence was made impossible by [the Compa-
ny's] requests not to contact replacement employees nor
speak to employees in [the Company's] building.'' The
Union urges that there is no need to reopen the trial to admit
the testimony from other witnesses because the Company
had an opportunity to cross-examine rebuttal witness
Stanczyk or to call a witness to contradict her testimony. Its
failure to do so ``is a strong indication that no such con-tradictory witness was available.'' On October 11, 1989, theCompany filed a response (G.C. Exh. 1EEEE), stating that
it opposes the motion unless other portions of the 10(j)
record are admitted.I find that it would be inappropriate for me to rely on thistestimony in the absence of an opportunity to observe
Stanczyk on the stand and to determine her credibility. More-
over, as in Nvari Odette, Inc., 229 NLRB 137, 138±139(1977), I find that the issues can be ``resolved on the record
already made and upon the contentions of the parties.'' I
therefore deny the motion to admit Stanczyk's testimony in
evidence.In its response the Company includes a motion (opposedby the General Counsel and the Union, G.C. Exhs. 1FFFF
and 1GGGG) to admit voluminous portions (555 pages) of
the record in the 10(j) proceeding, conducted months after
the trial and filing of briefs. It asserts that much of the evi-
dence ``goes beyond the existing record in this case'' and
that these parts of the 10(j) record are ``independently rel-
evant and probative of issues'' in this proceeding.After considering all the arguments and circumstances, Ifind that it would not afford all the parties due process to
go outside the record and rely on the belated evidence or on
subsequent events in deciding any of the issues. I find in-
stead that the issues should be decided on the basis of the
evidence introduced during the 38 days of trial (from Octo-
ber 2, 1987, to January 19, 1989) without further delay. I
therefore deny the motion. I also deny the Company's mo-
tion to admit ``relevant excerpts'' from the affidavit in the
General Counsel's files of Joseph Outlaw, that he was told
he was a permanent replacement. I find that the statement in
the affidavit would not be of any value in deciding any of
the issues.On the entire record,2including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel, Company, and the Union, I
make the followingFINDINGSOF
FACTI. JURISDICTIONThe Company, a corporation, publishes a daily newspaperat its facilities in Chicago, Illinois, where it annually derives
over $200,000 in gross revenues and subscribes to various
interstate news services including the Associated Press. The
Company admits, and I find, that it is an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act and that the Union is a labor organization within
the meaning of Section 2(5).II. ALLEGEDUNFAIRLABORPRACTICES
A. Bargaining to Impasse on Permissive Subject1. Permissive subject of bargaininga. Scope of bargaining unitThe expired 1979±1985 collective-bargaining agreement(G.C. Exh. 155) had defined the scope of the bargaining unit
in both sections 1(a) and 1(b): 263CHICAGO TRIBUNE CO.Section 1. (a) The Employer recognizes the Union asthe exclusive collective bargaining agent for the em-
ployees engaged in the operation of the Dresses....The pressroom department shall be interpreted to mean
the entire pressroom ... made up of union employees

and in which the Union has been formally recognized
by the Employer....(b) It is mutually agreed that the above is defined tomean all work currently recognized between the parties
as embracing the operation of all Printing Dresses ...

and shall be interpreted to include [listed make-ready
items 1±6]. [Emphasis added.]The next paragraph in section 1(b) provided that ``It is ...
agreed that ... the above work (Items No. 1 to 6 inclusive)

may be performed by machinists as part of a repair or over-
haul.''Thus the scope of the bargaining unit was defined in thesection 1(a) recognition clause in terms of work assignment,
``employees engaged in the operation of the Dresses [empha-
sis added].'' Section 1(b), which set out the union jurisdic-
tion, further defined this work assignment ``to mean all work
currently recognized ... as embracing the operation of all

printing presses emphasis added] ... and shall be inter-

preted to include [items 1±6].''The evidence is undisputed that the words ``and shall beinterpreted to include [items 1±6]'' had been added in 1960
to include make-ready work involved in a jurisdictional dis-
pute between the Union and the Machinists (Tr. 822 12/2/87,
1386 12/5/88). These make-ready items include such work as
``Changing and adjusting folder cutting knives'' (but not
``after they have been taken out of the press''), ``changing
oil filters and greasing press cylinders,'' changing and adjust-
ing angle bars, slitters, and trolleys, and ``Changing folders
from straight to collect.''From February 1985 (when negotiations began) until Octo-ber 24 the scope of the bargaining unit and union jurisdiction
had not been a major issue. The principal dispute had been
whether the plate-making operations, also performed in the
press department, should be added to section 1(b). At the
July 26, 1985, meeting the Company incorporated plate-mak-
ing in its proposed section 1(b) as item 7 (G.C. Exh. 48 p.
4).The Company's October 4 proposed agreement (G.C. Exh.66A) contained the above-quoted unit-jurisdiction language
in sections 1(a) and 1(b) from the 1979±1985 agreement, ex-
cept that the words ``the above is defined'' in section 1(b)
was amended to read ``the above Section l.(a) is defined''
and the plate-making item 7 was included. Section 1 of the
proposal also included the Company's proposed zipper
clause, which read in part:This contract supersedes and replaces any and allagreements ... practices ... 
understandings ...governing the relationship between the Employer and
the Union, whether written, oral or implied. [Emphasis
added.]b. The October 24 ``bombshell''At the October 24 meeting, when the Union was ten-tatively agreeing to sections 1(a) and 1(b) of the Company's
October 4 proposed agreement, Company Vice President andchief spokesman George Veon stated he wanted to make surethat everyone knew what was being agreed to. He then inter-
preted the impact of the zipper clause, stating that the only
work jurisdiction covered by section 1(b) was the work spe-
cifically spelled out: ``[I]t says what it says'' (Tr. 1142±1143
12/1/88). ``The things that are certain are those things listed
in 1 through 7'' (Tr. 1727 12/6/88). He was referring to the
make-ready items 1±6, plus the plate-making item 7Ðnot to
the majority of the presswork, including the part of the reel
room work performed in operating the presses.Before this ``bombshell,'' as the Union points out in itsbrief (at 2±3), the Union was unaware that the Company in-
tended to apply the zipper clause in this manner.Union President Robert Hagstrom told Veon that section1(b) says ``operation of all printing presses'' and includes the
reel room. Hagstrom explained that items 1±6, covering
make-ready work, were added to avoid jurisdictional dis-
putes. (Tr. 3837±3838 1/18/89.) (Although make-ready items
1±6 were added in 1960 to settle a dispute with the Machin-
ists, many of them are also performed as required during the
operation of the presses, Tr. 853±854, 857 12/2/87; 983±988
12/3/87; 2858 12/15/88.)Labor Relations Manager William Howe, reading from hisnotes of the meeting, testified that when International Vice
President Guy de Vito asked for Veon's interpretation of sec-
tion 1(b), Veon answered: ``All that it says specifically is
what it means.'' Hagstrom asked, ``Then past practice means
nothing,'' and Veon answered, ``That's right.'' Veon stated
that ``We would risk arbitration on those items not listed.''
(Tr. 3836±3839 1/18/89.) Howe's notes further show that the
union attorney responded, ``We'd have no arbitration''
(meaning no case to arbitrate without past practice). (G.C.
Exh. 176 p. 25 of Howe's 10/24 notes.) The Company ad-
mits in its brief (at 35): ``The Union's position was that in
light of the Company's proposed zipper clause there would
be nothing to arbitrate.''De Vito said that the people knew what ``operation of thepresses'' meant and suggested that Pressroom Manager Rich-
ard Malone list the pressmen's job functions so the Union
could make a counterproposal (Tr. 1726±1727 12/6/88, 3845
1/18/89). De Vito, as International vice president, declared:
``We are not going to have [an] open-ended contract [em-phasis added] based on ... your interpretation and your zip-

per clause'' (Tr. 717 11/6/87; G.C. Exh. 176 p. 27 of
Howe's 10/24 notes). Veon responded that ``We are com-
fortable with our proposal'' (Tr. 1444 12/5/88, 1728 12/6/88)
and the negotiations proceeded on other issues.In the absence of Veon as a defense witness, Company At-torney James Rules (a management bargaining committee
member, Tr. 1283 12/2/88, 1409 12/5/88, who also took bar-
gaining notes) gave the following testimony. He conceded
that under the Company's proposal the pressmen's reel room
work was not the Union's ``exclusive contractual jurisdic-
tion'' and, if the Company chose, it could assign that work
to members of the Mailers union (Tr. 1283, 1348 12/2/88).
(The Mailers already represented certain reel room employ-ees, Tr. 1411 12/5/88.) Kulas later conceded that under the
Company's proposal, if the Company made a major assign-
ment of pressroom work to a mailer or machinist, for exam-
ple, the Union ``would not represent that person'' (Tr. 1422±
1424 12/5/88). 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
c. Deadlock at November 13 meetingAt the next meeting on November 5, after responding tothe Company's last proposals, the Union proposed an amend-
ed section 1(b) to include a list of the pressroom and reel
room assignments (G.C. Exh. 71; Tr. 855±856 12/2/87, 1168
and 1175 12/1/88, 2166 12/8/88). Veon never denied that the
pressmen performed this listed work (Tr. 1555 12/5/88). His
own notes of the meeting (G.C. Exh. 165 p. 167; Tr. 661
11/6/87) confirm that he took the position that the Compa-
ny's section 1(b) proposal was limited by the zipper clause
to items 1±7. The notes show that Veon, responding to De
Vito, stated: ``Contract means what it says. Past practices orunderstandings don't apply, contract language applies'' (em-phasis added).The next meeting was on November 13, when Veon pre-sented the Company's ``firm and final'' offer (Tr. 1195
12/1/88; G.C. Exh. 73). It retained the Company's same zip-
per clause and unit-jurisdiction proposals. Rejecting the
Union's November 5 proposal (which listed the pressmen's
assignments), Veon stated (as Kulas testified from his notes):``Our interpretation is exactly what we told you it was at the
last meeting. The language is what it says, and a large
amount of presswork is not covered in that section.'' Veon
added that ``the most gleaming example is the reel room.''
(Tr. 1184 12/1/88.)International Vice President De Vito told Veon that ``Theword `embracing' [in the section 1(b) phrase ``embracing the
operation of all printing presses''] includes all things we dis-
cussed and proposed [on November 5], including reel room
work.'' As Kulas further testified from his notes, Veon re-
sponded: ``What I am saying is exactly what the contract
says. That is the work, the jurisdiction. I am not concerned
with what our proposal doesn't say, only concerned with
what it does say.'' When asked by the union counsel,
``Would we do what is listed in our [proposed section] 1(b)
if we went back tomorrow?'' Veon answered that the Union
``Couldn't claim it under the language we proposed [empha-sis added].'' (Tr. 1188±1189 12/1/88.)Veon, as a condition for signing an agreement, was ada-mantly demanding this application of the zipper clause in in-
terpreting section 1(b) of the Company's November 13 ``firm
and final'' offer. The Union made it clear ``they couldn't
agree'' because of that interpretation (Tr. 1186 12/1/88).Veon's bargaining notes, which show the discussion ofsection 1(b) comprised much of the morning and afternoon
sessions (G.C. Exh. 165 pp. 172±174), indicate that the meet-
ing concluded soon after Veon suggested that an impasse bad
been reached:We have considered your proposals, you have consid-ered our proposals. Seems like we are now starting to
engage in fruitless bargaining that will lead nowhere.
[Emphasis added.]d. Contentions of the partiesThe General Counsel contends in his brief (at 17) that``this case rests on [the Company's] interpretation of section
1(b), not on any change in the specific language contained
in any of its proposals for section 1(b).'' He then argues
(footnote omitted):Under [the Company's] interpretation of its November13 firm and final offerÐbased on its zipper and man-
agement rights clausesÐthe Union's contractual juris-
diction was limited exclusively to items 1 through 6.
All other work in the pressroom would be assigned to
members of the Union at [the Company's] discretion,
thereby allowing [the Company] to reassign press-
workÐother than items 1 through 6Ðto employees in
other bargaining units, whom this Union could not le-
gally represent. Inasmuch as [the Company] recognizes
the Union as the representative ``for all the employees
engaged in the operation of the presses,'' its proposal
unlawfully changed the scope of the unit by allowing
[the Company] to alter the composition of the unit at
will, merely by reassigning pressroom work to non-
bargaining unit employees.Although both sections 1(a) and 1(b) in the Company'sproposed agreement define the scope of the bargaining unit
in terms of work assignment, the Company argues in its brief
(at 22±23):Section 1(a) of the contract is a unit description anddescribes the people that are in the unit represented by
the Union.... 
Section 1(b) is the jurisdictional sec-tion, outlining the work assignments the Union had the
exclusive contractual jurisdiction to perform.The Company contends (at 56) that contract proposals re-garding work assignment are mandatory subjects of bargain-
ing, citing University of Chicago v. NLRB, 514 F.2d 942,949 (7th Cir. 1975). In that case the court held that ``unless
transfers are specifically prohibited by the bargaining agree-
ment, an employer is free to transfer work out of the bar-
gaining unit'' if the employer bargains in good faith and the
employer is not motivated by union animus.The Company further contends (at 60) that cases in which``the courts and the Board have held it unlawful for an em-
ployer to bargain to impasse over changes in the wording of
recognition or jurisdictional clauses are clearly distinguish-
able.'' It concludes (at 62): ``The most significant difference
between this case and all the other recognition/jurisdiction
cases is that in this case, the Company was not even attempt-
ing to change jurisdiction, much less the unit description.''
In explanation the Company adds (at 63):The difference in the parties' proposals was that theCompany proposed a zipper clause while the Union did
not.... It 
simply cannot be the law that a companyis prohibited from proposing a zipper clause when the
contract contains a unit description. Certainly, no case
has ever so held.e. Concluding findings on permissive subject(1) Assignments at Company's discretionFor many years the scope of the bargaining unit had beendefined in section 1(a) as ``the employees engaged in the op-
eration of the presses.'' It was further defined in section 1(b),
which stated that ``the above is defined to mean all work
currently recognized ... as embracing the operation of all

printing presses ... and shall be interpreted to include [the
 265CHICAGO TRIBUNE CO.make-ready items 1±6].'' It is undisputed that those make-ready items were a minority of the pressmen's assignments.On November 13, when making the Company's ``firm andfinal'' offer, Veon applied the zipper clause and adamantly
insisted that the Union ``Couldn't claim ... under the lan-

guage we proposed'' the principal part of the pressmen's tra-
ditional duties, operating the presses. As Veon had explained,
``Past practices or understandings don't apply,'' only the
``contract language applies,'' and items 1±6 are the only du-
ties listed in section 1(b).Veon was demanding, as a condition for signing an agree-ment, that the Union accept an interpretation of the proposed
zipper clause and section 1(b) that would deprive the Union
of contractual jurisdiction over most of the pressmen's tradi-
tional work. If the ``firm and final'' offer were accepted, the
Company would have the right to assign the reel room work
and other presswork not listed in items 1±6 to nonbargaining
unit employees.Veon had stated, ``We would risk arbitration on [the as-signment of] those items not listed'' in section 1(b). But, in
light of the zipper clause, he also told the Union that past
practices would mean nothing in an arbitration to interpret
the words ``embracing the operation of all printing presses.''
(Tr. 3838±3839 1/18/89.) The Union pointed out that without
past practices, there would be nothing to arbitrate. I agree
with the General Counsel, as contended in his brief (at 25),
that this ``precluded the Union from relying on past practice
to establish the previous assignment of work.''(2) Applicable precedentsI find that the 10th Circuit decision in Newspaper PrintingCorp. v. NLRB, 625 F.2d 956 (10th Cir. 1980), cert. denied450 U.S. 911 (1981), enfg. 232 NLRB 291 (1977), refutes
the Company's contentions. There the jurisdiction of the
union and the bargaining unit were defined to include only
employees engaged in work assigned in the composing room.
The court held (625 F.2d at 962±963, footnote omitted):The [employer] says that bargaining units are composedof people, not work, and argues that the Board's exclu-
sive authority to determine the appropriate unit under
9(b) should not be construed as precluding management
from seeking the contractual right to transfer work out
of the unit as its economic needs dictate, as this is a
mandatory subject within 8(d) of the Act....We cannot find support in the cases for [the employ-er's] conduct in insisting to impasse on altering the ex-
isting contractual unit description. Insistence on a modi-
fication in the scope of the bargaining unit ... is an

unfair labor practice in violation of 8(a)(5) of the Act.''The court, citing the University of Chicago case, also held(625 F.2d at 964): ``It is true, as [the employer] contends,
that the transfer of work out of the bargaining unit is a man-datory subject of collective bargaining.'' The court found,
however, that ``in demanding the right to transfer work out
of the unit at will, [the employer] sought to circumvent the
Union's right to represent the employees in the composing
room unit.'' The court then added (625 F.2d at 964):To allow an employer to alter the composition of theunit at will by unilaterally electing to transfer work outof the unit would effectively deprive unit employees oftheir statutory right to collective representation and bar-
gaining as to the reduction or elimination of their jobs
through work transfers.... 
The employer's unilateralaction would place those jobs beyond the scope of the
unit represented by the Union.The court (625 F.2d at 964±965) next cited the Fourth Cir-cuit's rejection of a virtually identical argument in NewportNews Shipbuilding v. NLRB, 602 F.2d 73, 77±78 (4th Cir.1979), quoting from that decision in part as following:The Board agrees that, unless transfers are specificallyprohibited by the relevant collective bargaining agree-
ment, an employer may transfer work out of the bar-
gaining unit, as long as the employer first bargains in
good faith and is not motivated by anti-union animus
[citing the University of Chicago case]. It does not fol-low however, that an employer, under the guise of
transfer of unit work, may alter the composition of the
bargaining unit. To do so would not only modify the
job functions of the various unit members but also af-
fect their right to representation. Thus, implicit in the
requirement that the employer bargain in good faith be-
fore changing unit work is the assumption that the af-
fected members of the unit will be represented.Ignoring these rulings in the 10th Circuit's NewspaperPrinting decision, the Company in its brief (at 60) attemptsto distinguish the enforced Board decision, Newspaper Print-ing Corp., 232 NLRB 291 (1977). It argues that there, ``Be-cause the clause not only allowed the employer to determinethe work to be assigned to employees in the unit, but wenton to define the bargaining unit in terms of work assigned,it was held to be a permissive subject of bargaining'' (em-
phasis added). I find, however, that the Board's decision in
that case cannot be distinguished on either ground.In that case the Board held (232 NLRB at 291±292) thatunder the proposed jurisdiction-unit clause, the employer
``retains unfettered discretion to redefine the unit at any
time.'' (The clause read: ``The jurisdiction of the Union and
the appropriate unit for collective bargaining is defined as in-
cluding only those employees engaged in all work which the
Employer may from time to time designate to be performedin the Composing Room.'')Similarly here, by applying its zipper clause to section1(b), the Company was proposing that the Union's claim to
the presswork was limited to the specified make-ready items,
leaving the assignment of a majority of the presswork to the
Company's discretion.Furthermore, as found above, the scope of the bargainingunit was defined in both sections 1(a) and 1(b) in terms of
work assignment, operating the presses. The phrase ``em-
ployees engaged in the operation of the presses [emphasisadded]'' in section 1(a) was further defined in section 1(b)
to mean ``all work currently recognized as embracing the op-eration of all printing presses [emphasis added],'' etc. There-fore, changing the interpretation of the section 1(b) definition
of the work assignment automatically changes the unit defi-
nition in section 1(a).Moreover, even if the scope of the bargaining unit in sec-tion 1(a) had not been defined in terms of work assignment
and had not been further defined in section 1(b), the reason- 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ing in the 10th Circuit decision would still apply. The courtfound, as quoted above (625 F.2d at 964), thatin demanding the right to transfer work out of the unitat will, [the employer] sought to circumvent the
Union's right to represent the employees in the com-
posing room unit.... To allow an employer to alter the composition
of the unit at will by unilaterally electing to transfer
work out of the unit would effectively deprive unit em-
ployees of their statutory right to collective representa-
tion and bargaining as to the reduction or elimination
of their jobs through work transfers.... 
The employ-er's unilateral action would place those jobs beyond the
scope of the unit represented by the Union.In a later case involving the same employer, NewspaperPrinting Corp. v. NLRB, 692 F.2d 615 (6th Cir. 1982), theSixth Circuit found that the employer had corrected the
``fatal defect'' found by the 10th Circuit in the employer's
impasse proposal. The employer had changed its earlier pro-
posal, insisting on the right to change unilaterally the scope
of the bargaining unit, to include a provision that ``compos-
ing room work shall include ... all other composing room

employees.'' Here, to the contrary, the Company insisted on
applying its proposed zipper clause, leaving to its discretion
the assignment of a majority of the presswork to nonbargain-
ing unit employees.In this second Newspaper Printing case the Sixth Circuit,692 F.2d at 621, denying enforcement of 250 NLRB 1144
(1980), held that although the words ``all composing room
work'' in the work jurisdiction and unit description in the
previous agreement were changed in the impasse proposal to
``all work performed in the composing room,'' those two
phrases described the same tasks. ``[W]e find no evidence
that any employees within the previously agreed upon appro-
priate bargaining unit would not be represented by the
[union] under the impasse proposal.'' Here, to the contrary,
the Company was insisting on language that would permit it
to make unilateral assignments to employees in other bar-
gaining units.In Standard Register Co., 288 NLRB 1409 (1988), theBoard more recently held that a work jurisdiction proposal
(``The jurisdiction of the [union] is defined as the work as-
signed'' by the employer to certain departments) was a ``unit
description and not work jurisdiction alone.'' (The separate
recognition clause provided that the employer recognized the
union ``as the exclusive bargaining representative of all
[journeyman and apprentice] employees covered by this
Agreement.'') The Board held that ``The jurisdiction-unit
clause ... would give the [employer] unfettered discretion

to redefine the unit at any time by changing the assignment
of work.'' It concluded (id. at 1411) that the employer un-
lawfully ``insisted to impasse on a contract proposal altering
the established unit description, a nonmandatory subject of
bargaining.''(3) ConclusionsAs the General Counsel points out, an employer may notbargain to impasse over changes in the unit description be-
cause the scope of the bargaining unit is a permissive subjectof bargaining. Newspaper Printing Corp. v. NLRB, above,692 F.2d 615, 620 (6th Cir. 1980).The Company applied the proposed zipper clause in itsNovember 13 ``firm and final'' offer to limit the Union's
contractual presswork jurisdiction to the make-ready items 1±
6. Under this interpretation, the Company could assign reel
room and other presswork at its discretion. This interpreta-
tion of the zipper clause had the effect of changing the scope
of the bargaining unit from ``employees engaged in the oper-
ation of the presses'' to ``employees engaged in performing
make-ready pressroom work and other pressroom work as-
signed to pressmen.''I agree with the General Counsel that the Company wasproposing to change the scope of the bargaining unit by per-
mitting the Company to alter the composition of the unit at
will, merely by reassigning pressroom work to nonbargaining
unit employees.I therefore conclude that this application of the zipperclause, changing the scope of the bargaining unit, was a per-
missive subject of bargaining.2. Impasse on permissive subjectThe complaint in Case 13±CA±25535 alleges that on No-vember 13, 1985, the Company bargained to impasse in sup-
port of its demand, ``as a condition of consummating any
collective-bargaining agreement, that the Union agree to an
interpretation of a provision that would change the descrip-tion of the Unit,'' a nonmandatory subject of bargaining.As acknowledged in the Company's brief (at 46), this alle-gation is ``a narrowly focused claim that the Company
impermissibly insisted to impasse upon a permissive subject
of bargaining.''I note that there is no allegation that the Company andUnion had reached an impasse on mandatory subjects of bar-
gaining. Compare Taft Broadcasting Co., 163 NLRB 475,478 (1967) (impasse in negotiations after good-faith bargain-
ing on mandatory subjects); Richmond Recording Corp. v.NLRB, 836 F.2d 289 (7th Cir. 1987) (no impasse in bargain-ing on mandatory subjects if ``both parties are still negotiat-
ing'').Apart from the issue of whether the impasse prolonged theeconomic strike, converting it into an unfair labor practice
strike as discussed later, I find the evidence clear that at the
November 13 negotiating meeting the Company bargained to
impasse on a permissive subject of bargaining.Spokesman Veon was adamant in his demand (a) that theCompany's proposed zipper clause and section 1(b) be inter-
preted to limit the Union's contractual pressroom jurisdiction
to six make-ready items, (b) that the Company would have
the discretion to assign other presswork to nonbargaining
unit employees, and (c) that under the Company's zipper
clause±section 1(b) interpretation, ``Past practices or under-
standings don't apply'' and the Union could not claim its tra-
ditional duties of operating the presses as bargaining unit
work.Since October 24, when International Vice President DeVito declared that ``We are not going to have [an] open-
ended contract based on ... your interpretation and your

zipper clause,'' the Union had made it clear that this applica-
tion of the zipper clause was wholly unacceptable. Yet Veon
announced that his November 13 offer, which included the
zipper clause±section 1(b) demand, was firm and final. He 267CHICAGO TRIBUNE CO.adamantly insisted on this demand as a condition for signingan agreement and claimed an impasse.As held in Newspaper Printing Corp. v. NLRB, above, 692F.2d 615, 620 (6th Cir. 1982):By mutual consent, the parties may bargain ... con-
cerning the scope of the bargaining unit, a permissive
subject of bargaining [citing NLRB v. Borg-WarnerCorp., 356 U.S. 342, 349 (1958)]. Because such bar-gaining is permissive only, however, it is a violation of
section 8(a)(5) of the Act for one party or the other to
bargain to impasse ... on such a subject.''
In Borg-Warner, 356 U.S. at 346±347, which involved``ballot'' and ``recognition'' clauses that were not mandatory
subjects of bargaining, the Supreme Court held:From the time that the company first proposed theseclauses, the employees' representatives ... made it

clear that each was wholly unacceptable. The compa-
ny's representative made it equally clear that no agree-
ment would be entered into by it unless the agreement
contained both clauses. In view of this impasse, there
was little further discussion of the clauses, although the
parties continued to bargain as to other matters....Finally [the union] gave in and entered into an agree-
ment containing both controversial clauses.Similarly here, the Union made it clear, from the time theCompany first made the demand, that the Company's zipperclause±section 1(b) interpretation was wholly unacceptable.
The Company made it equally clear that its demand was a
condition for signing an agreement. I therefore find that on
November 13 there was an impasse on this permissive sub-
ject, even though (as discussed below) the Union later re-
sumed its futile efforts to persuade the Company to drop its
demand and the parties resumed bargaining on mandatory
subjects.Accordingly I find, as alleged in the amended complaint(G.C. Exhs. 1CCC) in Case 13±CA±25535, that on Novem-
ber 13 the Company refused to bargain in good faith by bar-
gaining to impasse on its demand, as a condition for con-
summating an agreement, that the scope of the bargaining
unit be changed, violating Section 8(a)(5) and (1) of the Act.B. Conversion of Strike1. Status of the bargainingThe 1979±1985 agreement (G.C. Exh. 155), expiring April3, 1985, was between the Union and the Chicago Newspaper
Publishers' Association, an association composed of the
Company and the Chicago Sun-Times. In October 1982 the
Company completed the move of its pressroom from the
Tribune Tower on Michigan Avenue to the ``Freedom Cen-
ter,'' a new production facility on Chicago Avenue. The new
facility had state-of-the-art offset presses, replacing the old
letterpress equipment. (Tr. 1733±1735 12/6/88; G.C. Exhs.
156±158.)At the request of the Union, the Company and Unionbegan separate bargaining on February 8, 1985. From the be-
ginning, the Company placed a high priority on assuming
control over employment, ending its obligation to obtain its
part-time employees through the Union's call room. It wasconvinced that for efficiency and lower production costs, itmust stabilize its work force with employees adequately
trained on its offset presses. It also insisted on removing
working foremen (``men-in-charge'') from the bargaining
unit, yet permitting them to continue doing unit work. (Tr.
1771 1/14/88, 2317±2318 12/13/88; G.C. Exh. 93.) The
Union opposed both changes.Both the Company and Union engaged in hard bargainingand little progress was made in resolving these and other
major differences. On May 9, 1985, the Union listed 26 un-
resolved issues separating the parties (R. Exh. 32). Company
spokesman Veon, however, ``said that if the Union would
drop the Call Room proposal ... we probably could wrap

things up'' (Tr. 1873±1874 1/15/88).Finally on June 20, 1985, after Vice President of Oper-ations Gene Bell had entered the negotiations, both parties
began demonstrating a sincere desire to compromise and
avoid a strike. In nine off-the-record discussions (some of
them quite long, lasting into the night or early morning
hours), they sought solutions to the call room and other
major issues, discussing a proposed agreement to amend the
1979 agreement and extend it 2 years. (G.C. Exh. 176.)The Company's July 10, 1985, draft of the proposed off-the-record ``Agreement to Extend and Amend'' (a six-page
document) shows how the parties were seeking to com-
promise (G.C. Exh. 189). To resolve the call room issue, for
example, they discussed having the Company reserve to itself
all decisions in employing and training employees, and hav-
ing it hire and ``sub-line'' (work as substitutes) 50 journey-
men currently working out of the call room (Tr. 1739±1740
1/14/88). They discussed excluding all statutory supervisors
from the bargaining unit and permitting them to perform
``customary supervisory duties.''The effort failed, however, when the parties could notagree on all the provisions as a package (Tr. 1932, 1939,
1952 1/15/88; 2437, 2539±2540 1/20/88; 2606 1/21/88). The
parties then returned to their on-the-record positions, which
were far apart.Some progress in negotiations was made during the firstmonth of the strike when, as the Company states in its brief(at 3), it was using temporary replacements, ``hoping the
strike could be settled quickly.'' But little if any progress
was made after the middle of August, when the Company
began permanently replacing the striking pressmen, as de-
cided by President Charles Brumback, Bell, and Veon (Tr.
2395±2397 12/13/88).Meanwhile, the Company was forced to go to great ex-pense in keeping the newspaper in publication without the
services of all except 16 (plus 2 on disability) of the 208
journeymen (R. Exhs. 36, 61H, 61i). It brought in manage-
ment personnel from across the country; began to hire and
train largely a new staff of pressmen, many of whom had
never seen a press before; and used massive amounts of
overtime (R. Exh. 64).On October 24, over 3 months after the strike began, theCompany obviously perceived itself in a stronger bargaining
position. Although it was still understaffed and needed the
skills of the striking journeymen, it had demonstrated that it
could continue publishing the newspaper without them. It
had not informed the new employees in writing that they
were permanent replacements (Tr. 3925±3926 1/19/89), but 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
I infer that at least by this time it was determined not to dis-place them with returning strikers.Under these circumstances company spokesman Veon, inthe October 24 negotiations, went beyond the provisions in
the Company's October 4 proposal for settling the strike. He
was not content to maintain his hard position on these man-
datory subjects of bargaining, as he was legally entitled to
do. He went further and demanded his zipper clause±section
1(b) interpretation which, as found, amounted to changing
the scope of the bargaining unit. Then in negotiations on No-
vember 13, two meetings later, he unlawfully bargained to
impasse on this permissive subject, making it clear that his
demand was a condition for signing an agreement.The question is whether this unlawful bargaining pro-longed the strike, converting the economic strike on Novem-
ber 13 into an unfair labor practice strike. As held in as held
in NLRB v. Jarm Enterprises, 785 F.2d 195, 203±204 (7thCir. 1986), ``The mere fact that an unfair labor practice was
committed during the course of a strike does not automati-
cally transform the action into an unfair labor practice strike.
This transformation is contingent on the employer's activities
serving to `aggravate or prolong the strike.'''2. Union's response to impasse demand: ``No way''Union President Hagstrom recalled that on October 24,when Veon interpreted section 1(b) to limit the Union's work
jurisdiction to items 1±7, Veon stated ``what you see is what
you get,'' that it was ``strictly the company's prerogative
whether or not we can do the work,'' and ``They can allow
us to do it, or they can have anybody they want to perform
it'' (Tr. 2132 1/18/88).Hagstrom credibly testified that on hearing that this ``wasthe extent of the work jurisdiction for the Pressmen's Union
... that ... startled, it astounded us.'' Expressing this dis-

may in his bargaining notes, he simply wrote his determina-
tion: ``No way.'' (Tr. 2132, 2134 1/18/88; R. 25 p. 117.)
(Throughout Hagstrom's testimony, particularly during over
4 days of extensive cross-examination, he impressed me most
favorably my by his demeanor on the stand as a sincere wit-
ness, doing his best to recall accurately what occurred.)Labor Relations Manager Howe's testimony shows thatHagstrom referred to an adverse reaction from the union
membership. Howe testified from his bargaining notes that
Hagstrom stated that ``some of our more suspicious members
say you want to take work away.'' Veon responded, ``That
could happen. They are suspicious.'' (Tr. 414 11/6/87.)International Vice President De Vito (who also appearedto be an honest witness) credibly testified that ``It was abso-
lutely devastating, what [Veon] said,'' because there had
never been a problem or misunderstanding for years and
years in applying section 1(b) ``to all the work that we per-
formed in the pressroom'' (Tr. 2556, 2558 1/20/88). As dis-
cussed above, Howe quoted from his notes that De Vito de-
clared: ``We are not going to have [an] open-ended contract
based on ... your interpretation and your zipper clause.''
Despite this testimony from his notes in January 1988,Howe testified a year later in January 1989 that he did not
recall the Union being surprised at the Company's position
on section 1(b) in the October 24 meeting and that ``it
wasn't a major issue'' (Tr. 3848 1/18/89). I discredit this
recollection.Although Company Attorney Kulas also claimed that sec-tion 1(b) ``was not a major issue in the negotiations'' (Tr.
1276 12/6/88), he conceded that ``the focus and from what
was said across the table of concern was not with 1(b), but
with the zipper clause'' (Tr. 1291 12/6/88). Previously he
had testified: ``I think from all the discussions, one of the
most crucial items is the zipper clause'' (Tr. 1232 12/1/88).I do not rely on Pressroom Manager Frank Malone's testi-mony about any of the negotiations. He claimed he never
knew Veon to be designated, and would not describe Veon
as being, the chief company spokesman and never heard of
the zipper clause being a major issue (Tr. 2167, 2169
12/8/88; 3193±3194 1/16/89). As discussed later, by his de-
meanor on the stand he appeared willing to fabricate any tes-
timony that might help the Company's cause.3. ``Stumbling block'' to any agreementInternational Vice President De Vito credibly testified (Tr.2580±2581 1/20/88) that Veon's application of the zipper
clause to section 1(b) was and remained a ``stumbling
block'' to any agreement. As he had informed Veon on Oc-
tober 24, ``We are not going to have [an] open-ended con-
tract based on ... your interpretation and your zipper

clause.'' Yet Veon was demanding that application of the
zipper clause as a condition for reaching an agreement.In determining whether Veon's unlawful bargaining to im-passe on this permissive subject prolonged the strike, I attach
considerable weight to De Vito's reaction, as well as that of
Union President Hagstrom and the other members of the
union bargaining committee. They obviously had much dis-
cretion in determining what would be a satisfactory agree-
ment for the membership. They had been in negotiationswith the Company for months, both before and after the
strike, without any of the Company's proposals being sub-
mitted to the membership for approval. In fact, the Union
later make the unconditional offer on January 30 to return to
work without a membership vote.There was ``no way'' that International Vice President DeVito and the other members of the committee could rec-
ommend membership acceptance of the Company's Novem-
ber 13 ``firm and final'' offer as long as Veon demanded,
as a condition for signing an agreement, an interpretation of
section 1(b) that would deprive the unit pressmen of contrac-
tual jurisdiction over most of their traditional pressroom
work.By including that unlawful impasse demand in the offer,Veon prevented the Union from evaluating the mandatory
subjects in the offer separately, along with a reappraisal of
its bargaining stance in light of its obviously poorer bargain-
ing position.By this date, most of the 240 or so strikers (R. Exh. 36)had already been replaced (G.C. Exh. 98). (The Company
hired 74 replacements after November 13, as discussed later.)
If the strike could be settled, at least many of striking jour-
neymen who had not been replaced could still be reinstated,
restoring their guaranteed working-life job security (see G.C.
Exh. 73, sec. 28). But the strikers had been outside the plant
nearly 4 months, the newspaper was being published without
them, and a new lower wage (about 60 percent of the jour-
neyman rate) was being paid for semiskilled employees in
the absence of the striking journeymen (G.C. Exhs. 49 p. 6,
98). A settlement might require either acceptance of the 269CHICAGO TRIBUNE CO.Company's ``firm and final'' offer or the negotiation of acompromise with greater union concessions.The Company's offer, however, came with Veon's im-passe demand, which disrupted such a separate evaluation
and reappraisal. As Veon recalled at the trial, the Company's
proposal and Veon's interpretation ``absolutely prevented
further compromise because he had destroyed our unit and
the work ... customarily performed ... and practically

disenfranchised [our people] from work in the pressroom if
the publisher so desired'' (Tr. 2645 1/21/88).Veon's November 13 letter (G.C. Exh. 100), received afterthe meeting that day, provided no hope that he would retract
his oral demand. Answering a question at the meeting about
the Company's intent to assign the presswork, Veon stated
in the letter: ``We see no significant difference from how we
have assigned the work in the past''Ðindicating only Veon's
present intention.It was under these circumstances that the union bargainingcommitteeÐinstead of reappraising the Union's stance in the
negotiationsÐsought Veon's written position on his oral de-
mand before submitting the Company's ``firm and final''
offer to the membership with a recommendation for rejec-
tion. On November 18 President Hagstrom wrote Veon a let-
ter (G.C. Exh. 101), asking for clarification of the final offer.The fifth question read:In respect to your Section 1(b), would our members ifthey return to work continue to perform work described
in our Section 1(b), such as: [list of 18 traditional func-
tions in the pressroom and reel room].Veon's November 25 response (G.C. Exh. 102) confirmedhis oral demand. After claiming that ``Sometime ago'' the
Company and Union ``reached impasse in negotiations,''
Veon answered the first four questions, and then the fifth in
part as follows:Although our proposed contract gives the union nocontractual jurisdiction over the work described in your
letter, the company has no current plan to change thework assignment but will determine make-up of the
work force of employees necessary to perform that
work. [Emphasis added.]4. Membership's rejectionAt the December 1 special meeting, all the differences be-tween the Company and the Union were discussed, but the
vehement opposition to Veon's zipper clause±section 1(b) in-
terpretation set the tone of the meeting. The bargaining com-
mittee was unanimous in opposing the offer (R. Exh. 35).Chapel Chairman Clifford Carsten credibly testified (Tr.1082 12/4187) that he told the members that it was the Com-
pany's contention, concerning items 1±6 in section 1(b),
``that's all we did, and it was out of the goodness of theirheart [emphasis added] that they were letting us run the pa-pers.'' I discredit his recollection that Veon stated before
January 30 that ``we never had jurisdiction'' (see Tr. 2314
1/19/88).Union President Hagstrom credibly testified that he readhis November 18 letter to Veon, read Veon's November 25
response (containing Veon's answer to question 5, that the
Company's offer ``gives the union no contractual jurisdiction
over'' the listed presswork), and told the members ``what theamount of work [there] would be'' if they called off thestrike and went back to work. ``I told them they would per-
form whatever was encompassed in [items] one through six
and we read it off again.'' The members ``were irate and the
language at times became a little vitriolic or almost blas-
phemous.'' As expressed by ``Quite a few members'' (four
of whose names Hagstrom remembered), ``The men felt they
were not receiving what was theirs over many years'' and
``It was one of the major reasons for turning it down.'' (Tr.
865±867 12/2/87.)Hagstrom credibly testified that this interpretation of sec-tion 1(b) was one of the ``overriding'' issues at the meeting
(Tr. 2244±2245, 2256 1/19/88).International Vice President De Vito spoke next and dis-cussed the many unresolved issues (Tr. 2634±2641 1/21/88).
As he credibly testified, he told the members that under
Veon's section 1(b) proposal, ``the company could assign all
other work other than those seven items to anybody they saw
fit to do so.'' As he credibly testified, ``a number of ques-
tions'' were asked about the Company's position on 1(b) and
``I said that the work that you normally do, the company
under its proposal need not provide you with that work and
can give it to anyone they see fit to do so'': to drivers, edi-
torial people, photo engravers, or ``anybody they wish.'' He
explained that under the zipper clause, ``all work embracing
[the operation of all printing] presses, formerly recognized,
could be considered a past practice and no longer allowableunder the terms of the contract.'' (Tr. 2569±2570, 2574
1/20/88.)I find that Veon's application of the zipper clause to theCompany's section 1(b) proposal was a major cause of the
overwhelming rejection vote: 328 to 5 (G.C. Exh. 105). I
infer that a serious reappraisal of the Union's bargaining
stance was precluded by the strong belief, caused in large
part by Veon's unlawful impasse demand, that the Company
was bargaining in bad faith.I find it wholly speculative what the outcome of the spe-cial meeting would have been, or whether there would have
been a membership meeting without a prior reappraisal by
the committee and further negotiating, in the absence of
Veon's unlawful impasse demand.5. Deceptive defense to chargeOn December 3, the second day after the special meeting,the Union filed a Section 8(a)(5) surface bargaining charge
in Case 13±CA±25535 (G.C. Exh. 1A). It alleged that the
Company's (November 13) ``final offer,'' coupled with the
November 25 explanatory letter, ``gave the employer the uni-
lateral right ... to take the work jurisdiction of the [Union]

and give it to other employees.'' (Emphasis added.) It spe-
cifically cited the Company's insistence on the zipper clause.(The charge included further allegations, not found meri-torious, that the Company entered bargaining with a fixed
position, presented ``its `final offer' which took away long
accepted benefits and working conditions and which gave the
employer the unilateral right to reduce wages by 50%,'' and
insisted on ``an exceedingly strong management rights
clause.'')After filing the refusal-to-bargain charge, the Union re-sumed bargaining on mandatory subjects while trying to per-
suade Veon to withdraw his zipper clause±section 1(b) inter-
pretation which, in the language of the charge, ``gave the 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
employer the unilateral right ... to take the work jurisdic-
tion of the [Union] and give it to other employees.''In the next meeting on December 18 (over a month afterthe November 13 ``firm and final'' offer) the Union again
explained that items 1±6 were added to section 1(b) to re-
solve a jurisdictional dispute (not to limit the Union's juris-
diction). Veon responded, ``That makes my point as to why
we need a clean new agreement.'' (Tr. 1606±1607 12/6/88;
G.C. Exh. 165 pp. 181±182.)On January 3 International Vice President De Vito askedif Veon was saying that ``only 1 through 7 apply to jurisdic-
tion,'' and Veon answered, ``That is what [section 1(b)]
says.'' De Vito responded, ``If what you say is correct, you
deprive us of all our jurisdiction,'' and there was a ``Heated
discussion over interpretation.'' (Tr. 1536±1537 12/5/88.)By January 24, when Veon gave a pretrial affidavit (G.C.Exh. 168), the Company had developed a defense to the
charge, claiming in effect that the Company's proposed new
zipper clause should be applied retroactively to sections 1(b)
in the 1979±1985 and earlier agreements. He swore (at 2±
3):Regarding Section 1(b), it is my position that the bar-gaining unit has had exclusive jurisdiction over items
1±6 under prior contracts. That is all the work theyhave ever had.... 
Historically, the bargaining unithas performed most if not all the production work in
the pressroom and the reel room. This work, however,other than the items 1±6 list in section 1(b), was as-signed to the pressroom solely at the Company discre-tion....... 
The Company has the right to assign this work,work other than items 1±7, to another department orbargaining unit. However, as I explained to the Unionduring bargaining, and in my November 25th letter to
them, the Company has no intention at this time to dothis....The bargaining unit under the [Company's] contractdraft is the same as it was in past contracts. I have notproposed any change in that unit in my proposals. [Em-phasis added.]I find that this was obviously a deceptive defense. The1979±1985 agreement (G.C. Exh. 155) did not contain the
new zipper clause. The old zipper clause (sec. 46) merely
stated that certain documents ``shall constitute the entire
agreement between the parties.'' An arbitration award involv-
ing the Company (the Fleischli award, G.C. Exh. 167; Tr.
3613 1/18/89) had specifically held (at 38) that the zipper
clause in the 1979±1985 agreement did not preclude consid-
eration of past practice, contrary to Veon's interpretation of
the Company's proposed new zipper clause.Moreover, one of the Company's own exhibits (R. Exh.16) is the new 1985±1988 agreement that the Union signed
August 1, 1985, with the Company's competitor, the Sun-
Times. It contains the identical section 1(b) language of the
1979±1985 agreement (except Publisher substituted for Em-
ployer), but also the old zipper clause (Tr. 3694 1/18/89),
which permits consideration of past practice. The Company
undoubtedly realized that the Union would not have signed
the new agreement if the Sun-Times had substituted theCompany's new zipper clause and had interpreted it as Veonbegan doing on October 24.Thus, the Company was seeking to defend the Union'sDecember 3 charge by contending that the Union's contrac-
tual jurisdiction had always been limited to make-ready items
1±6. I find this contention, based on a retroactive applicationof the new zipper clause to section 1(b), to be untenable.6. Failure to withdraw impasse demanda. Bargaining strategyAbout January 29 the Company, like the Union, learnedthat the General Counsel would issue a complaint on the
Union's December 3 refusal-to-bargain charge. The General
Counsel was agreeing with the Company that it had not en-
gaged in surface bargaining on mandatory issues. The Gen-
eral Counsel was agreeing with the Union, however, that the
Company's November 13 ``final'' offer, coupled with Veon's
November 25 letter, was an unlawful insistence on a demand
that ``gave the employer the unilateral right ... to take the

work jurisdiction of the [Union] and give it to other employ-
ees.'' The complaint would allege unlawful insistence to im-
passe on this permissive subject, changing the scope of the
bargaining unit. (Tr. 2296, 2311 1/19/88.)As a practical matter, this was too late for the Companyto withdraw its application of the new zipper clause to sec-
tion 1(b), limiting the Union's contractual work jurisdiction
to make-ready items 1±6. Such a withdrawal could appear to
be an admission that this application of the zipper clause had
converted the economic strike to an unfair labor strike, enti-
tling strikers replaced after the conversion to reinstatement
on an unconditional offer to return to work.On the other hand, as long as the Company continued toinsist on this application of the zipper clause as a condition
for signing an agreement, there was little if any hope of set-
tling the strike until the legality of its demand could be de-
cided.The evidence shows that to solve this dilemma, the Com-pany decided on the following strategy:First, it would pretend that the wording of section1(b) was the problem, not the application of the new
zipper clause.Second, it would return the wording of section 1(b)to the exact language in the 1979±1985 agreement, al-
though retaining the new zipper clause.Third, it would tell the Union in negotiations thatthis old section 1(b) means what it always meantÐig-
noring the substitution of the new zipper clause (which
precludes the use of past practice in showing past work
assignments) for the old zipper clause (which had been
construed to permit the use of past practice in arbitra-
tion).Fourth, it would refuse to say whether this old sec-tion 1(b) would give the Union contractual jurisdiction
over only make-ready items 1±6 (as Veon demanded to
impasse on November 13 and as explained in his No-
vember 25 letter).Fifth, it would accuse the Union of trying to expandits work jurisdiction by seeking to retain its contractual
jurisdiction over operating the presses. 271CHICAGO TRIBUNE CO.In support of this strategy, the Company argues in its brief(at 67±68):[W]hen the Company reverted to old contract languageon section 1(b) on January 30, 1986, the parties still did
not reach an agreement.Further, the Company changed its proposal on sec-tion 1(b) before the Union offered to return [later in the
day on January 30]. Thus, even if the strikers were un-
fair labor practice strikers for some period of time, at
the time that they offered to return they were economic
strikers.To the contrary, I find that in carrying out its bargainingstrategy, the Company failed to withdraw Veon's application
of the new zipper clause to section 1(b), changing the scope
of the bargaining unit.b. Revised January 30 proposalOn January 30 Veon presented a new proposal (G.C. Exh.76) to return the wording of section 1(b) to the exact lan-guage in the 1979±1985 agreement. Actually, the new pro-
posal retained the identical section 1(b) language in the Com-
pany's November 13 proposal (G.C. Exh. 73), except that the
words in the first line, ``the above Section 1.(a) is defined,''
were changed back to read ``the above is defined'' (not
changing the meaning) and item 7 (covered elsewhere in the
proposal) was deleted. The new zipper clause remained the
same.In negotiating that morning, as Company Attorney Kulastestified (reading from his bargaining notes), Veon told the
union that ``we would propose to go back and use the lan-
guage of 1(b) from the old contract.'' Union President
hasstrom asked, ``What does that mean?'' Veon responded,
``Exactly what it meant under the old contract.'' The union
attorney asked ``Does your letter of November 25th still
stand?'' Evading the question, Veon responded, ``As of Jan-
uary 30, 1986, we have given a revised proposal. Whatever
the language has meant in the past, it still means.'' Inter-
national Vice President De Vito stated, ``That is where our
differences lie.'' Veon responded, ``Now you want me to be
an arbitrator.'' Veon added: ``We gave you a new proposal
as of today. We are satisfied with that language. What it
means or doesn't mean is right there.'' (Tr. 1206±1207
12/1/88.)In response, De Vito stated: ``With your proposal, the No-vember 25th letter and zipper, we might have nothing.''
Veon did not deny that he was still applying the zipper
clause to section 1(b). (Tr. 1654, 1713 12/6/88.) At the close
of the meeting, both De Vito and hasstrom stated that the
Union's November 5 proposal (listing the traditional assign-
ments) was their current section 1(b) proposal (G.C. Exh.
165 p. 215).c. Veon's February 4 explanationOn February 4 Veon wrote the union attorney a letter(G.C. Exh. 113), stating that ``Your failure to agree to the
old Section 1(b) clearly shows that the union is seeking an
expansion of Section 1(b) as it existed'' before. He gave the
following explanation:This proposal is the exact language contained in the[1979±1985 agreement] with no change; as I have stat-
ed before concerning Section 1(b) [evidently referring
to his January 24 pretrial affidavit, to which the Union
was not privy], our proposal is intended to mean what-
ever it has always meant.... 
You were clearly told[on January 30] it meant ``no change'' from the old
contract. Furthermore, our proposal on a zipper clause
is in no way to be misconstrued by you as an attempt
to ... change the definition of the bargaining unit.
Veon still failed to answer the union attorney's questionwhether Veon's November 25 letter still stands. By failing
to do so, Veon was concealing from the Union whether the
Company would later argue: ``We told you in writing on No-
vember 25 that almost identical language meant you had no
contractual work jurisdiction beyond make-ready items 1±6.''I find that the purpose of the letter was to support theCompany's deceptive defense to the refusal-to-bargain
charge, not to answer the Union's question whether Veon
was still proposing to limit its work jurisdiction to the make-
ready items 1±6 in section 1(b).d. Continued evasionOn February 12 (5 days after the complaint issued Feb-ruary 7) the union attorney asked Veon in a letter (G.C. Exh.
117) if, under his interpretation of section 1(b), ``running of
the presses is part of our bargaining unit.'' Veon on February
24 (G.C. Exh. 119) responded in part: ``Your feigned igno-
rance on this issue is a transparent attempt to preserve your
ridiculous unfair labor practice charge. It is unfortunate that
you choose to negotiate in this way.''In a meeting on February 27, 1986, the Union spent mostof the morning session trying to get Veon to explain what
he meant in the January 30 meeting and in his February 4
letter. (See pp. 4±15 of Labor Relations Manager Howe's
February 27 handwritten bargaining notes, G.C. Exh. 176;
Tr. 724±729 11/6/87.) These were some of Veon's answers:That's your interpretation. No one else's. [At 7.]There's no sense in discussing that anymore. [At 8.]
We'll litigate Board complaint there. Not going togive you any more interpretation. [At 9.]I think that (2/4 letter) explains our position as wellas we can explain it. [At 10.]You're proposing a modification of 1(b) and we'vesaid let's agree on old language. [At 11.]Why do you need the answer. We've answered re-peatedly. Said 1(b) means what it meant in past. [At
12.]You know what it means. That's why you ...have
proposed ... to expand 1(b) because you know what

it doesn't mean. [At 13.]You're still trying to litigate Board complaint....The Board complaint will be litigated and we're going
to prevail. [At 14.]We've given you our response. Do you want tospend two hours on this. [At 15.]In later negotiations Veon persisted in giving evasive an-swers. On August 29, 1986 (the next to the last bargaining
session), however, he at least strongly implied that he was 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
proposing to apply the new zipper clause to the old section1(b) (G.C. Exh. 176 pp. 4±7). As shown in Labor Relations
Manager Howe's notes (at 6±7), Veon and Union Attorney
Charone stated:Veon.... 
Terms of the contract are what they areand what you see is what you get. I'm specifically talk-
ing about 1(b). We don't want any change. You want
changes in 1(b). You want more than what you had in
the past.Charone. Have to comment. Our position [is that]it's the work we always did. Your position [is] that all
past practice [is] gone w/ zipper. With that, we couldn't
go to an arbitrator and say past practice means that we
have claimed that work [before] although not stated.
So, it's your change that required us to do that. You
know that w/ zipper you could say it is not there and
you don't have it.Veon. We want a zipper clause and we want nochange in what has been in the past in the contract.
What it says you got.I find the evidence clear that Veon did not withdraw hisunlawful application of the Company's proposed new zipper
clause to section 1(b). I therefore agree with the General
Counsel's contention in his brief (at 47) that the Company
``continued to insist on its illegal proposals after January 30,
1986.'' I reject the Company's contention in its brief (at 67±
68) that by reverting to the ``old contract language on section
1(b) on January 30 .... 
the Company removed any pos-sible unfair labor practice.''Accordingly, I find that in the negotiations on and afterJanuary 30, the Company continued to refuse to bargain in
good faith by making the same illegal impasse demand.7. Concluding findings on conversion of strikeOn October 24 Company Vice President Veon first madethe unlawful impasse demand that, as a condition for the
Company's signing an agreement, the proposed new zipper
clause be applied to section 1(b) to limit the Union's contrac-
tual jurisdiction to items 1±7. This demand would deprive
the Union of contractual jurisdiction over the unit employ-
ees' traditional work of operating the presses and permit the
Company to alter the composition of the bargaining unit at
will, merely by reassigning pressroom work to nonbargaining
unit employees.International Vice President De Vito's response was that``We are not going to have [an] open-ended contract based
on ... your interpretation and your zipper clause.'' Yet on

November 13 Veon bargained to impasse on the demand, as
part of the Company's ``firm and final'' offer.Even apart from De Vito's response, the unlawful impassedemand would naturally be an obstacle to the successful ne-
gotiation of an agreement. As the Board held in NewspaperPrinting Corp., 232 NLRB 291, 292 (1977), citing Doug v.Longshoremen ILA (N.Y. Shipping Assn.), 241 F.2d 278, 282(2d Cir. 1957): ``Parties cannot bargain meaningfully about
wages or ... conditions of employment unless they know

the unit for bargaining.'' Here, the Union could not ``know
the unit for bargaining'' as long as the Company was bar-
gaining to impasse on its proposal to permit it to alter the
composition of the bargaining unit at will. As in StandardRegister Co., 288 NLRB 1409 (1988), the Company's de-mand would give it ``unfettered discretion to redefine the
unit at any time by changing the assignment or work.''The Company, however, argues in its brief (at 13±14) thatbecause of ``many other major issues that were unre-
solved.... If 
there was an impasse of the sort alleged inthe complaint, it did not extend the strike by so much as a
microsecond.'' It further argues (at 67) that ``As long as the
Company maintained its position on the call room, classifica-
tions, supervisors, and management rights, the parties were
not going to reach an agreement.'' These arguments ignore
both the status of the strike and the disruptive effect on the
bargaining, as well as what happened at the membership rati-
fication meeting.As found, the Union was obviously in a poorer bargainingposition than before the strike. By November 13, when the
Company made the ``firm and final'' offer, the strikers had
been outside the plant nearly 4 months, most of them had
already been replaced, and a settlement might require either
acceptance of the Company's offer or the negotiation of a
compromise with greater union concessions than before the
strike. By including the unlawful impasse demand in the
offer, Veon had disrupted the bargaining in two ways.First, the unlawful demand precluded separate consider-ation by the union committee of the mandatory bargaining
issues. Second, it in large part caused the Union to conclude
that Veon was bargaining in bad faith, not seeking an agree-
ment.The result was that the union bargaining committeeÐwith-out reappraising the Union's stance in the negotiationÐrec-
ommended that the offer be rejected. Then at the member-
ship meeting, as found, Veon's unlawful impasse demand
was a major cause of the union membership's overwhelming
rejection vote: 328 to 5. Also as found, it is wholly specula-
tive what the outcome of the special meeting would have
been, or whether there would have been a membership meet-
ing without a prior reappraisal and further negotiations, in
the absence of the demand.Following the rejection the Union filed the refusal to bar-gain charge. On January 30, after the General Counsel found
merit to the part of the charge alleging an unlawful insistence
on a demand that ``gave the employer the unilateral right
... to take the work jurisdiction of the [Union] and give it

to other employees,'' the Company (as found) engaged in
evasive bargaining on this permissive subject. It never with-
drew its unlawful impasse demand.In view of these findings I reject the Company's conten-tion that its interpretation of section 1(b) did not extend the
strike. I find that the Company relies purely on speculation
in arguing that its demand had no effect on prolonging the
strike because the union membership would have rejected the
offer anyway.Having found that the General Counsel has proved that theunlawful impasse demand was a major factor in the rejection
of the Company's November 13 offer to settle the strike, I
find, as required in C-Line Express, 292 NLRB 638 (1989),that the General Counsel has established ``that the unlawful
conduct was a factor (not necessarily the sole or predominant
one) that caused a prolongation of the work stoppage.''I therefore find that the economic strike was convertedinto an unfair labor practice strike. I further find that the date
of the conversion was November 13, when the unlawful im- 273CHICAGO TRIBUNE CO.passe demand precluded separate consideration by the unionbargaining committee of the mandatory subjects of bargain-
ing in the Company's ``firm and final'' offer.C. Posting Conditions Without Lawful ImpasseNo progress was made in the last negotiations on Septem-ber 22, 1986 (Tr. 1250±1251 12/2/88). The trial in this pro-
ceeding had been delayed, and the Company's impasse de-
mand was still awaiting litigation.On November 1, 1986, after again declaring an impasse(G.C. Exh. 153), the Company issued a document entitled
``Posted Conditions of Employment'' (G.C. Exh. 86B), rec-
ognizing the Union as the exclusive collective-bargaining
agent and changing conditions of employment as proposed in
its last offer to the Union (G.C. Exh. 85).The Company argues in its brief (at 103) that ``After 59bargaining sessions covering the better part of two years,
with two dozen issues still in dispute, and contemporaneous
recognition on both sides that further bargaining would be
futile, the parties had reached impasse.''As found, however, since November 13, 1985, the Com-pany had been refusing to bargain in good faith by making,
as a condition for signing an agreement, the unlawful im-
passe demand that the scope of the bargaining unit be
changed to permit it to alter the composition of the unit at
will merely by reassigning presswork.Because of this unlawful demand, I agree with the GeneralCounsel's contention in its brief (at 103) that there could be
no lawful impasse in bargaining. As held in United Contrac-tors, 244 NLRB 72, 73 (1979), ``It is well established ...
that no [valid] impasse can exist in the presence of bad-faith
bargaining.''I find, as alleged in the amended complaint in Case 13±CA±25535 as amended at the trial (Tr. 259, 272 10/18/88;
G.C. Exh. 194) that the Company on November 1, 1986, im-
plemented changes in working conditions when a good-faith
impasse did not exist, further violating Section 8(a)(5) and
(1) of the Act.D. Refusal to Reinstate Unfair Labor Practice StrikersOn January 30, after learning that the General Counselwas issuing a complaint on its December 3 refusal-to-bargain
charge, the Union made an unconditional offer (G.C. Exh.
112) for the striking employees to return to work. On Feb-
ruary 5 the Company responded (G.C. Exh. 115) that perma-
nent replacements had been hired, that there were no current
vacancies, but that as vacancies became available, they
would be filled from a preferential hiring list. The picketing
continued. The parties later agreed on a preferential hiring
list (R. Exh. 36), listing 240 names.Thus, the Company was not respecting the employees'rights as unfair labor practice strikers since the conversion of
the strike on November 13. As held in NLRB v. Charles D.Bonanno Linen Service, 782 F.2d 7, 10±11 (1st Cir. 1986),enfg. 268 NLRB 552, 554 (1984):It is well settled Board law that the conversion of astrike into an unfair labor practice strike, while not en-
hancing the strikers' reinstatement rights vis-a-vis per-
manent replacements hired during the preconversion
economic strike, does give the strikers the right to forcethe dismissal of any replacement hired after conversion,on an unconditional request for reinstatement.In that case all 12 strikers had been replaced before theMay 3, 1986 conversion of the economic strike. As the
Board found, 268 NLRB at 554, the employer had hired a
total of 17 permanent replacements before May 3 and had
terminated 2, leaving 15 permanent replacements at the time
of the conversion. Between May 3, 1986, and February 1987,
when the strikers offered to return to work, the employer
hired four additional permanent replacements and terminated
five. Thus the employer's ``work force consisted of 14 per-
manent replacements, 10 of whom were hired before conver-
sion and 4 afterwards.'' The court enforced the Board's order
that the employer must reinstate 4 of the 12 former strikers,
dismissing if necessary the 4 permanent strikers hired after
the conversion.Here, before the July 18, 1985 strike, there were 257 full-time nonsupervisory employees in the bargaining unit, as
shown by the Company's records (R. Exh. 67i). This number
(excluding the nonunit clerical employees, coordinator, and
foremen) omits from the total of 314 persons in the bargain-
ing unit the following: 40 supervisory men-in-charge (listed
as journeymen, see Tr. 1769±1770 1/14/88), 14 part-time
juniors, and 3 employees on disability. A total of 185 of the
208 journeymen went on strike (2 were on disability, 1 re-
signed, and 4 retired), and most of the full-time juniors and
platemakers also joined the strike.On January 30, when the employees offered to return,there were 295 employees in the bargaining unit (plus 2 jour-
neymen and a junior on disability status), as shown in the
Company's carefully audited records (R. Exhs. 67H and 67i;
Tr. 981 11/30/88). In this number there were 22 journeymen,
27 apprentices, 218 pressroom employees, 4 juniors, and 24
plateroom employees.An analysis of these records shows that the 295 employeesconsisted of the following: (a) nonstriking and returning-
striker employees remaining on prestrike jobs: 21 (16 jour-
neymen, 4 juniors, and 1 platemaker), (b) promoted nonstrik-
ing and returning-striker juniors: 25 (23 apprentices and 2
pressroom employees), (c) outside replacements hired (or
transferred) on or before November 13: 175 (4 journeymen,
4 apprentices, 152 pressroom employees, and 15
platemakers), and (d) outside replacements hired after No-
vember 13: 74 (2 journeymen, 64 pressroom employees, and
8 platemakers). Thus, among the persons still employed Jan-
uary 30, the Company promoted 25 employees and hired or
transferred 175 permanent replacements on and before the
November 13 conversion of the strike and hired 74 replace-
ments after the conversion.I find it clear, as the court held in NLRB v. Charles D.Bonanno Linen Service, above, 782 F.2d at 10±11, that theconversion of the strike ``does give the strikers the right to
force the dismissal of any replacement hired after conver-
sion.''I therefore find that the Company violated Section 8(a)(3)and (1) by refusing to reinstate 74 unfair labor practice strik-
ers on January 30, displacing the 74 replacements hired after
the November 13 conversion of the strike. I find that the re-
maining unfair labor practice strikers, who were permanently
replaced on or before November 13, have the same reinstate-
ment rights as economic strikers. 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
I also find, as alleged, that this refusal to reinstate the 74unfair labor practice strikers further prolonged the unfair
labor practice strike.E. Refusal to Reinstate Economic Strikers1. OverviewFrom January 30, 1986, until the close of trial on January19, 1989, the Company failed to recall any of the striking
employees. The number of regular employees had dropped
from 295 on January 30, 1986, to 182 by the end of 1988
(R. Exh. 75). (On December 31, 1988, there remained 7 of
the 19 temporary employees hired through the Union's call
room in December 1987 under a court order enforcing the
Fleischli arbitration award.)Permanently replaced strikers' recall rights are defined inLaidlaw Corp., 171 NLRB 1366, 1369±1370 (1968), enfd.414 F.2d 99 (7th Cir. 1969), cert. denied 397 U.S. 920
(1970):[E]conomic strikers who unconditionally apply for rein-statement at a time when their positions are filled by
permanent replacements: (1) remain employees; and (2)
are entitled to full reinstatement on the departure of re-
placements unless they have in the meantime acquired
regular and substantially equivalent employment, or the
employer can sustain his burden of proof that the fail-ure to offer full reinstatement was for legitimate and
substantial business reasons. [Emphasis added.]The Company states in its brief (at 83) that it ``will recallstrikers when the pressroom needs additional employees.'' It
contends (at 70), however, that it has not recalled any of thestrikers on the preferential hiring list ``because the Compa-
ny's need for employees in the pressroom has declined due
to increased productivity and efficiency.'' The General Coun-
sel disputes much of the Company's evidence and contends,
in any event, that the Company failed to recall strikers as va-
cancies became available, deliberately operated short-handed,
and used overtime instead of recalling strikers.There clearly was a large increase in overtime duringmuch of the relevant period. This period began November 4,
1986, which was 6 months before the May 4, 1987, filing
of an amended charge in Case 13±CA±25535 (see G.C. Exh.
1ZZZ). The Company's records (R. Exh. 64) show that in
November and December 1986 the overtime in the press de-
partment totaled 12,952 hours as compared to 8974 hours in
those months in 1984 before the strikeÐan increase of 44
percent. During the next 2 months, in January and February
1987, the overtime totaled 8510 hours as compared to 5152
hours in those months in 1985 before the strikeÐan increase
of 65 percent.Moreover, as discussed later, a confidential internal memoon January 15, 1987, partially explains this large increase in
overtime by acknowledging a shortage of eight employees on
the night shift, as well as understaffing on the two other
shifts.In 1988, after much delay in the trial of this proceeding,the increase in overtime became even greater. In the first 6
months of 1988 it increased to a total of 24,991 hours as
compared to only 12,472 hours during the first 6 months of
1985 before the strikeÐan increase of 100 percent (R. Exh.64).The Company contended at the trial that it left the staffingof the press department to Pressroom Manager Malone who,
as discussed below, gave obviously fabricated testimony, and
to Pressroom Manager William Unger, who replaced Malone
on November 24, 1986, without any prior experience in a
pressroom and who denied the shortages revealed in the con-
fidential memo.2. Major goal to hire part-timers directlyAs found, one of the Company's major goals in the nego-tiations (as well as a major cause of the long, costly strike)
was to hire its part-time employees directly, without going
through the Union's call room.In its contract proposals the Company had included a pro-vision based on this direct hiring of part-time employees. In
each of the proposals from March 28, 1985 (G.C. Exh. 19
sec. 8) through January 30, 1986 (G.C. Exh. 76 sec. 17), it
referred to hiring journeymen as part-time employees as fol-
lows:[The Company] agrees that, with the elimination ofthe Call Room, part-time journeymen and part-time
trainees with six months or more service ... will be

eligible for coverage [by an HMO].Beginning on June 6, 1986 (G.C. Exh. 80C sec. 17) and con-tinuing in its November 1, 1986 Posted Conditions of Em-
ployment (G.C. Exh. 86B sec. 17), the Company deleted the
reference to the call room, but provided for HMO coverage
to ``part-time employees with six months'' service, indicating
no change in its plans to hire directly its part-time employees
to work at regular pay. These part-time employees could
avoid much of the sixth-day overtime.This sixth-day overtime (also called overtime shifts orextra-day shifts) is the overtime used when ``we would
schedule an employee or ask an employee to work overtime
on a single basis [for an entire shift] or a short-term basis''
(Tr. 3274 1/17/89). It is used when there is a shortage of em-
ployees or when employees are absent. Employees can be
called in on their sixth or seventh day to fill in on a short
crew or to run an additional press. If the employees are al-
ready at work, they can be assigned to double over and run
the press a second ``shift,'' extending the 7-1/2 hour day
shift to 15 hours or the 7-hour night shift to 14 hours.This type overtime can often be anticipated. An exampleis when the supervisor knows 24 hours ahead of time that
there is to be a product size change. He may schedule more
employees to ``put on an extra press'' or to add to a crew
(if more of the nine units on the press are to be used). (Tr.
3277 1/17/89.)The Company maintains separate weekly reports of an-other type overtime, the end-of-shift overtime (Tr. 3302
1/17/89). This is overtime to finish a press run and includes
pre-shift training overtime (Tr. 2993 12/16/88). Although this
overtime cannot ordinarily be planned, it may be increased
if there is a shortage of employees, preventing enough press-
es from being run.Before the strike the Company used many journeymenfrom the Union's call room to work at regular pay, avoiding
much of the sixth-shift overtime. Vice President of Oper-
ations Bell admitted that the Company used a ``large num-
ber'' of these call room employees on a ``daily basis'' (Tr. 275CHICAGO TRIBUNE CO.2435 12/13,88). During the strike, of course, these part-timejourneymen were not available until the January 30 offer to
return to work.3. Decision not to reinstate strikers part-timeOn November 4, 1986, after the departure of 61 employeessince the strikers offered January 30 to return to work, the
bargaining unit was reduced from 295 to 234 employeesÐ
23 employees below the 257 prestrike number (R. Exh. 73).
The Company was then in a position to benefit from the
strike. It had prevailed in its lawful demand to hire its part-
time pressmen directly, without going through the Union's
call room.The Company could recall from the preferential hiring listits own employees (fully trained on the complex offset press-
es after nearly 3 years at the new facility before the strike)
and work them at regular pay. There was an obvious need
for many of them to work part-time if not on a full-time
basis. November 4 fell well into the Company's August±De-
cember busy season (Tr. 2354 12/13/88), and the amount of
overtime was increasing. The overtime the previous month
(October 1986) totaled 7517 hours as compared to 5656
hours in October 1984 before the strike (R. Exh. 64)Ðan in-
crease of 33 percent. Yet the Company had not recalled any
strikers.Under these circumstances I find that the Company had al-ready decided before November 4, 1986, not to reinstate
strikers on a part-time basis to perform this extra work at
regular pay. The Company, without consulting with the
Union or offering the work to any of its employees on the
preferential hiring list, proceeded on and after November 4
to assign the work to its current employees, paying time and
a half.The Company undoubtedly considered itself in even astronger bargaining position than in October the year before.
That was when it decided to make the unlawful impasse de-
mand, changing the scope of the bargaining unit.Since January 30 it had refused to reinstate 74 unfair laborpractice strikers, displacing the 74 replacements hired after
the November 13 conversion of the strike. As discussed later,
it had refused to furnish the names and addresses of the
strike replacements to the Union. It had failed to withdraw
its unlawful impasse demand, and on November 1, 1986 (3
days before the beginning of the November 4 limitation pe-
riod) it had implemented its last offer as Posted Conditions
of Employment, despite the absence of a valid bargaining
impasse. The Union was still picketing, but the employees
had been off the job, outside the plant, over 15 months. The
trial of this proceeding to determine the legality of the Com-
pany's conduct had been further delayed.4. Vacancies under Pressroom Manager Malonea. Malone's false testimonyRichard Malone, the pressroom manager from 1984 (Tr.1732 12/6/88) until he was replaced by William Unger on
November 24, 1986 (Tr. 3227 1/17/89), gave obviously fab-
ricated testimony about the assigned overtime before he left
the press department.When asked if he was short staffed before he left, Maloneclaimed that he did not recall (Tr. 2050 12/8/88). He also
claimed that ``we do everything in our power to avoid over-time'' and ``my goal was to reduce overtime to the lowestlevel possible.'' Yet he claimed: ``I didn't review reports on
how many people got overtime. It was not something that I
looked at.'' (Tr. 2287±2288, 2295 12/9/88.) (Weekly reports
are maintained separately on end-of-shift and sixth-shift
overtime, Tr. 3302 1/17/89.)A week later, on redirect examination, Malone was ques-tioned about a new exhibit in evidence (R. Exh. 64), which
revealed that in November 1986, press department employees
worked 6236 hours of overtime as compared to 4310 hours
in November 1984 before the strikeÐan increase of 44.6
percent. He evidently realized that unless explained, this
large increase in overtime could indicate a shortage of em-
ployees and the need for recalling strikers.There was no breakdown on the exhibit between end-of-shift overtime (which ordinarily could not be planned) and
sixth-shift overtime (much of which had previously been as-
signed to call room employees and could be assigned to em-
ployees on the preferential hiring list if recalled). If the in-
creased overtime were end-of-shift overtime, it may not indi-
cate a need for recalling strikers. At the time he could not
know that the Company would later decide, as requested (Tr.
2810 12/15/88), to introduce into evidence such a break-
down, in the form of a computer printout of payroll data for
November and December 1986 (R. Exh. 73).Under these circumstances Malone pretended that prac-tically all the overtime being worked was end-of-shift over-
time. When asked if he had any idea ``what percentage [of
the overtime] would be of one type versus another,'' he an-
swered (Tr. 2994 12/16/88):I would say that 98 percent, 99 percent of the overtimewas end of shift overtime. 1 percent other overtime.[Emphasis added.]I discredit this testimony as an obvious fabrication. As theexperienced pressroom manager, he must have known better.
(By his demeanor on the stand he appeared willing to fab-
ricate any testimony that might help the Company's cause.)
The Company's subsequent evidence plainly belies his testi-
mony.b. Evidence of understaffingThe computer printout (R. Exh. 73) shows that on theweek ending November 12, 1986, Employee 40 worked two
7-hour extra-day shifts (sixth-shift overtime) and 21.5 end-of-
shift overtime hours (totaling 35.5 hours of overtime). Thisdoubled his workweek from the regular 35 hours to 70.5hours. Employee 302 also worked two 7-hour extra-dayshifts, plus 15.5 end-of-shift overtime hours (totaling 29.5
overtime hours), extending his workweek to 64.5 hours. Em-ployee 51 worked two extra-day shifts totaling 14.5 hours,
and 42 other employees worked extra-day shifts. One of
these, EMPLOYEE 67, worked one 7.5 extra-day shift, 20
end-of-shift hours, and 35 regular hours, totaling 62.5 hours.Thus, there was a total of 48 extra-day shifts (sixth-shiftovertime) assigned to employees in the press department as
overtime, rather than any of it being assigned to employees
on the preferential hiring list at regular pay. (These 48 shifts
were full 7- or 7.5-hour shifts, except one of 6.75 hours.
Compare the total of 50 overtime shifts in the Company's 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
summary of sixth-shift overtime, R. Exh. 71, which includessome less-than 7-hour shifts.)During the same week, a total of 38 employees worked 10or more hours of end-of-shift overtime, 10 of whom worked
14, 14.25, 15, 15.5, 17.50, 20, 20, 21.5, 21.5, and 21.5 hours.
In the absence of any other explanation, these long hours of
end-of-shift overtime indicate a shortage of one or more run-
ning crews, preventing the running of enough presses when
needed. (Up to 10 presses can be run at a time.) Employees
could have been recalled to fill the shortage of running crews
at regular pay, avoiding some of the end-of-shift overtime.During the next week, while Malone was still the press-room manager, many employees again worked extra-day
shifts. On this week ending November 19, 57 employeesworked extra-day shifts, including Employee 8 who workedtwo. (These 58 shifts were full 7- or 7.5-hour shifts, except
one of 6.5 hours and two of 6.92 hours. Compare the total
of 61 overtime shifts in R. Exh. 71.)These extra-day shifts far exceeded 1 percent of the over-time.c. Full-time or part-time vacanciesThe computer printout showing overtime worked in No-vember and December 1986 (R. Exh. 73), as well as the
printouts for 1987 and 1988 (R. Exhs. 74 & 75), does not
include information for determining whether there were only
part-time vacancies for recalled employees to fill, or also
full-time vacancies for work 5 days a week. The printout
does not show how the extra-day overtime was distributed:
whether it was worked only on Fridays and Saturdays (the
busiest days), also on Wednesdays and Thursdays (the next
busiest days), or also on the other 3 days of the week (Tr.
3480, 3531 1/17/89).Vice President Bell revealed (Tr. 3077 1/16/89) that thedaily payroll records are available because the Company con-
sulted them in preparing its summary of sixth-shift overtime
(R. Exh. 71).Even assuming that all the 106 extra-day shifts during theweeks ending November 12 and 19, 1986, were worked on
Friday and Saturday or also on Wednesday and Thursday,
and assuming there were no full-time, 5-days-a-week vacan-
cies, I find that there were many part-time vacancies. The
Company had placed high priority in the negotiations on
eliminating the call room and hiring part-time employees di-
rectly to perform such extra work at regular pay, avoiding
sixth-shift overtime.In view of this priority, I find that the Company has failedto sustain its burden of proof that it had ``legitimate and sub-
stantial business reasons'' for failing to offer reinstatement
on and after November 4, 1986, to employees on the pref-
erential hiring list to fill part-time vacancies. The number of
part-time vacancies depends on the number of the vacancies
that were full time, as shown by other evidence in the record
or by evidence at the compliance stage, particularly evidence
of daily distribution of the overtime.5. Vacancies from November 24, 1986, toFebruary1987
a. Knowledge of decision not to reinstate part-timeThe large number of extra-day shifts (sixth-shift overtime)continued after William Unger became the new pressroom
manager on November 24, 1986.The Company's summary of sixth-shift overtime (R. Exh.71) shows that following the weeks ending November 12 and
19 (when there were 50 and 61 extra-day shifts) these over-
time shifts ranged from 40 to 90 through the week ending
December 31. This means that the Company was paying
overtime for up to 90 shifts a week, instead of reinstating
strikers as part-time or full-time Employees to do much of
the work at regular pay.The union counsel asked Unger on cross-examinationabout recalling strikers (Tr. 3557, 3560 1/17/89):Q. Did you ever think about the possibility of bring-ing strikers back and saying to them, ``I don't know ex-
actly how many days a week you could work, but you
could have a regular job. We will call you. You may
work two days this week and three days. You may
work five days.''A. No, I have not looked at working less than a fiveday week.Q. You never considered this other possibility?
A. No, I haven't.
....
Q. Did you ever think of having people who are va-cation replacements who do nothing but fill in for Em-
ployees when they go on vacation?A. The crews handle the vacation themselves.
Q. I am asking another kind of question. Have youever thought about that as a possibility?A. No.I infer that if these were truthful answers, the reasonUnger never considered the possibility was his awareness of
the Company's decision not to recall strikers as part-time
Employees to perform this sixth-shift overtime. As discussed
below, a confidential internal memo revealed that Unger's
three operations managers were aware of the policy not to
``look outside the Company for additional Employees'' (a
clear reference to reinstating strikers).Particularly in view of the large amount of sixth-shiftovertime being worked in November and December 1986 (44
percent more total overtime than in those months in 1984 be-
fore the strike), I must discredit some of Vice President
Bell's testimony given at the trial on December 13, 1988.
This was before the Company introduced into evidence its
summary of sixth-shift overtime (R. Exh. 71) on January 16,
1989 and the computer printout of payroll records (R. Exh.
73) the next day.Bell claimed (1) that it was not his opinion that the ``over-time hours would have been substantially reduced if the com-
pany had employed some number of additional people,'' (2)
that ``in 1986, I don't think there was a shortage of people'' 277CHICAGO TRIBUNE CO.and ``If anything, I think we had too many people,'' (3) that``this overtime is generally at the end of a shift [emphasisadded],'' and (4) ``It is my observation as the Vice President
of Operations that we had too many people in the press
area'' throughout 1986 (Tr. 2367 12/13/88).To the contrary, the confidential internal memo (discussedbelow) showed crew shortages on all three shifts, extending
into January and February. Furthermore, as found, during the
week ending November 12, 1986, the Company assigned 48
extra-day shifts instead of recalling any of the strikers, and
in other weeks even more extra-day shifts. (When giving
some of his testimony, Bell impressed me by his demeanor
on the stand as being less than candid.)b. Internal memo showing full-time vacanciesIn January and February 1987, as found, there was a 65-percent increase over the prestrike overtime in those months
in 1985.Although, as Vice President Bell testified, the ``heavy pe-riod'' for the newspaper is ``typically August through De-
cember'' (Tr. 2354 12/13/88), this time the large number of
extra-day shifts extended into February 1987. The Compa-
ny's records (R. Exh. 71) show that the total extra-day shifts
ranged from 29 to 52 from the week ending January 7, 1987,
through the week ending February 18, 1987.A partial explanation for this continued high overtimeÐaswell as the high overtime going back to November 4, 1986Ð
is a confidential memo from Night Operations Manager Tony
Pondel to Pressroom Manager Unger, dated January 15, 1987
(G.C. Exh. 207). It not only acknowledged a shortage of
eight Employees on the night shift and shortages on the other
two shifts as well, but it referred to a policy of not looking
``outside the Company'' for additional Employees (a ref-
erence to reinstating strikers). The memo stated in part:I have tentatively worked out a plan to eliminate onerunning crew on third [night] shift. This would free up8 people which ironically happens to be the same num-ber of Employees we are short on night. I planted theseed with [Operations Managers] Tom Steck and Mike
Calow and early indications are that we can conceiv-
ably reduce the pressroom staffing by 24 people [7 Em-
ployees and a crew supervisor on each of the 1st, 2d,
and 3d shifts]. While we will not actually reduce head-count from the present work-force, it does mean thatwe do not have to look outside the Company for addi-tional Employees.... 
Estimated wage savings fromthe three crew reduction is conservatively $500,000.
[Emphasis added.]Unger explained at the trial (Tr. 3369, 3380±3386 1/17/89)that there would be no reduction in the head count with the
elimination of the 15 weekly press runs (1 press run on each
of the three shifts 5 days a week) because the operations
managers agreed that the 14 pressmen being relieved (on the
day and afternoon shifts) were needed to fill out other crews
on those first and second shifts.Yet Unger denied on direct examination that there was anyshortage of Employees in the press department on January
15, 1987, the date of that memo (Tr. 3352 1/17/89). I dis-
credit the denial and rely on the documentary evidence.
(None of the operations managers testified.)Besides the 8 Employees Pondel revealed the Companywas short on the night shift, 14 other pressmen were needed
to fill out other crews. Thus, before Pondel recommended on
January 15, 1987, that the 15 press runs be eliminated, the
pressroom was operating with a shortage of 22 Employees.
Despite the Company's denials that it was operating short-
handed to avoid recalling Employees on the preferential hir-
ing list, I find that the confidential memo indicates other-
wise.It took until late February for the Company to accept andimplement Pondel's plan (Tr. 3354 1/17/89). The Company
then reassigned the 14 Employees from the eliminated crews
on the first and second shifts to the other crews that were
operating short-handed (Tr. 3372±3373, 3375 1/17/89).c. Failure to fill full-time vacanciesVice President Bell testified that it was the responsibilityof the pressroom manager to decide whether strikers should
be recalled (Tr. 2377 12/13/88). Even if true, I find that this
testimony is not applicable to the 3-month period after Unger
replaced Malone as pressroom manager.Unger had never worked at the trade and had no experi-ence in the operation of a pressroom. He admitted that when
Operations Manager Pondel raised the question about press-
room staffing, ``I was still very new and hadn't formed all
my conclusions that we could run with fewer people all the
time on a scheduled basis.... We 
just reassigned the peo-ple back to what I was told the scheduling should be to run
a press.... At 
that particular time, I was not that con-cerned with the staffing of the presses. I was still trying to
get my fundamentals on the ground of what it takes to run
a pressroom.'' He testified that he was familiarizing himselfwith his duties as a press department manager, ``was trying
to grasp the overall operation,'' was not ``close enough to
have an opinion at that time'' on crew sizes, and ``just went
along with what the operations manager did.'' (Tr. 3381±
3385, 3568 1/17/89).I discredit Bell's testimony that the Company relied onUnger's discretion in deciding whether strikers should be re-
called at this time. I find instead that the Company's decision
not to recall strikers to work part-time was permitted to
apply to this shortage of 22 Employees, without any separate
decision being made on whether strikers should be recalled
to fill the full-time vacancies.The shortages had not been confined to the busier monthsof November and December, when the number of extra-day
shifts was even higher, but had extended well into January
before Operations Manager Pondel recommended on January
15, 1987, to eliminate a crew on each of the three shifts dur-
ing that slower season of the year. Evidently because of the
number of replacement Employees still being trained (Tr.
2368 12/13/88) and the amount of overtime being required,
over a month elapsed before Pondel's plan was accepted and
implemented.I therefore find that the Company has failed to sustain itsburden of proof that it had ``legitimate and substantial busi-
ness reasons'' for failing to offer reinstatement on and after
November 4, 1986, to Employees on the preferential hiring
list to fill full-time vacancies. A determination of the number
of full-time vacancies can be made at the compliance stage
of this proceeding, bearing in mind Vice President Bell's
credited testimony that the Company does not overstaff (with 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
full-time Employees) in heavy periods, but must consideremployment for the entire year (Tr. 2376 12/13/88).6. Vacancies during remaining months in 1987The elimination of the 15 weekly press runs was success-ful during that slower season of the year in reducing the
amount of sixth-shift overtime. Yet, some of the Employees
still were repeatedly being assigned sixth-shift overtime (R.Exh. 74).An example is Employee 89. With the exception of 3weeks, beginning the week ending March 4 he was assigned
an extra-day shift (on one occasion two shifts) each of the
22 weeks ending July 29. Employee 371 worked two extra-
day shifts during the week ending February 25 and all except
5 of the 21 weeks he worked between then and the week
ending July 29. Although others during this slower season
were working sixth-shift overtime less frequently, I find that
there continued to be part-time vacancies.The problem was that when the ``heavy'' season returnedaround August, there was an insufficient number of pressmen
to reinstate the eliminated crews as needed. Many of the
pressmen were being frequently assigned one or two extra-
day shifts. Between August and December the Company as-
signed two extra-day shifts a week to Employees a total of
66 times. Employee 89 worked a single extra-day shift every
week the last 18 weeks of the year. Employee 371 worked
one or two extra-day shifts in 12 of 13 consecutive weeks,
including two extra-day shifts in 5 of 6 weeks.The result was that the Company, unable to reinstate theeliminated press runs when needed without recalling some of
the strikers, was required to assign long hours of end-of-shift
overtime on the remaining press runs. From August through
December it assigned 10 or more hours of end-of-shift over-
time a total of 408 times. A total of 155 of these times were
assignments of 14 hours or more, the equivalent of about 2
extra days of work during the week. Among these 155, there
were 24-assignments above 20 hours a week, extending the
end-of-shift overtime as high 28.84, 30.75, and 32 hours and
averaging 23.5 hoursÐwell above the equivalent of 3 extra
days of work.When the Company found it necessary to assign sixth-shiftovertime to Employees already working 10 or more hours of
end-of-shift overtime during the week, the totals were some-
times quite high. An example is when the Company assigned
two extra-day shifts (14 hours) on the week ending Decem-
ber 16 to Employee 13, who worked 24.41 end-of-shift over-
time hours that week. His total overtime was 38.41 hours
which, when added to his 35 regular hours, totaled 73.41
hoursÐover twice his regular workweek. Similarly, Em-
ployee 40 worked 28.84 end-of-shift hours the week ending
November 18, yet was assigned 7 hours of sixth-shift over-
time, extending his total workweek (35.5 regular hours plus
35.84 overtime hours) to 71.34Ðalso over twice his regular
workweek. His average total workweek in the last 9 weeks
of the year was 56.9 hours.The Company from August to December assigned one ortwo extra-day shifts to Employees already working 10 or
more hours of end-of-shift overtime a total of 61 times. The
average overtime for these Employees during these weeks
was 25.5 hours which, when added to their regular time, to-
taled over 60 hours.Both sixth-shift and end-of-shift overtime could have beenlimited if the Company had been willing to reinstate Em-
ployees on the preferential hiring list to fill full-time and
part-time vacancies. This would have avoided many instances
of its having to schedule its current Employees to work their
sixth and seventh shifts, or to double over for second full
shifts, in the absence or shortage of crew members. The
eliminated press rung could have been restored when needed
to avoid much end-of-shift overtime on the remaining press
runs.7. Vacancies in 1988In 1988 there was a large increase in overtime.The regular Employees on the job (as shown by the Com-pany's computer printout of the payroll records, R. Exh. 75)
were as follows:January 1, 1988: 218 Employees (39 below the num-ber of 257 full-time nonsupervisory Employees beforethe strike).July 1, 1988: 192 Employees (65 below the prestrikenumber).December 31, 1988: 182 Employees (75 lower thanprestrike).The January 1 figure excludes the 14 temporary Employeesremaining of the 19 call room Employees hired in December
1987 as ordered by the court, enforcing the Fleischli arbitra-
tion award. Six of these temporary Employees were gone by
March 16, a seventh by July 6, leaving seven employed De-
cember 31.As found, the overtime in the first 6 months of 1988 was100 percent above the overtime in those months in 1985 be-fore the strike (R. Exh. 64).Because of the continued shortage of Employees, prevent-ing restoring the eliminated press runs when needed, the
problem of the high end-of-shift overtime worsened. During
1988 this overtime increased from 31,075.47 hours in 1987
to 42,241.51 hoursÐan increase of 35.9 percent. This high
overtime occurred throughout the year. In 1987 the end-of-
shift overtime exceeded 1000 hours only during weeks in the
last 4 months of the year. In 1988 it exceeded 1000 hours
a week three times in February, March, and April. (R. Exh.
72.)The amount of sixth-shift overtime also increased in 1988.It went from a total of 9101.84 hours in 1987 to 12,258.32
hoursÐan increase of 34.6 percent. (R. Exh. 72.)The payroll records (R. Exh. 75) show many instances ofEmployees being repeatedly assigned much overtime. An ex-
ample is the assignment of Employee 344 to sixth-shift over-
time every week in the 11-week period beginning January
20. During this period he was assigned 7 hours of sixth-shift
overtime 7 times, 14 hours 3 times, and 21 hours 1 time. In
addition, he was assigned end-of-shift overtime also every
week, as high as 10.5, 12.75, 13.42, 17.75, 19.5 and 24.42
hours. On the weeks ending February 10 and 17, when he
was assigned 19.5 and 24.42 hours of end-of-shift overtime
and 21 and 14 hours of sixth-shift overtime, this resulted in
total weekly overtime of 40.5 and 38.42 hours and total
hours of 75.5 and 73.42 hoursÐover twice his regular work-
week. His average weekly overtime was 21.6 hours and the 279CHICAGO TRIBUNE CO.average total hours was 56.6 in this period. During the yearhe worked a total of 51 extra-day shifts in 38 weeks.Some of the many other examples follow. Employee 8 lastworked November 11 (R. Exh. 70) after working weekly
overtime as high as 26, 26, 28, 34, 34.5, and 36 hours. Be-
ginning in August Employee 13 worked weekly overtime as
high as 20.83, 21.75, 23, 23, 24.33, 28, 28.5, 29.75, 30.5,
and 35 hours. In September and October Employee 18
worked weekly overtime as high as 26.42, 29.25, 30.42, and
36.42 hours. Employee 20, beginning in July, was assigned
weekly overtime as high as 24, 27.67, 30.08, 30.75, 33.5,
and 37.83 hours. Employee 40, beginning in August, was as-
signed to work weekly overtime as high as 22, 25.25, 27.75,
32, 32.25, and 33.5 hours. Through much of the year, Em-
ployee 141 was assigned to work weekly overtime as high
as 21.25, 23.25, 23.5, 26.5, 27, 29.5, 33, 40, and 44.5 hours.
During 4 succeeding weeks in January and February Em-
ployee 344 was assigned 24.75, 20.42, 40.5, and 38.42 hours
of overtime.In view of these payroll records and the obvious use ofovertime to avoid having to recall Employees on the pref-
erential hiring list, I discredit Unger's denial that he was in-
tentionally attempting to keep from recalling the strikers (Tr.
3466 1/17/89). (Although Unger appeared to be a more trust-
worthy witness than his predecessor Malone, he impressed
me by his demeanor as being less than candid when testify-
ing on certain key points, such as when denying the short-
ages revealed January 15, 1987, in the confidential memo to
him.)8. Concluding findings on refusal to reinstateThe evidence refutes the Company's defense that therewas no need for any of the Employees on the preferential
hiring list, as determined by the pressroom managers.The Company, having failed to reinstate the 74 unfairlabor practice strikers replaced after the November 13, 1986
conversion of the strike, employed the following regular Em-
ployees:295 Employees on January 30, 1986 (when the strik-ers offered to return to work).234 Employees (23 fewer than the 257 prestrikenumber) on November 4, 1986 (when the limitation pe-
riod began).218 Employees (39 fewer than prestrike) on January1, 1988.192 Employees (65 fewer) on July 1, 1988.182 Employees (75 fewer) on December 31, 1988.Pressroom Manager Malone, when confronted with theCompany's payroll records showing an increase of 44.6 per-
cent in overtime in November 1986 over November 1984 be-
fore the strike, gave false testimony that 99 percent of the
overtime was end-of-shift overtime (for which strikers would
not be recalled). In fact, the Company was assigning a large
number of extra-day shifts to its reduced staff at time and
one-half instead of recalling strikers to do much of the extra
work at regular pay. Also, it was failing to recall strikers ``to
put on an extra press'' when needed to avoid some of the
end-of-shift overtime.When Unger replaced Malone as pressroom manager onNovember 24, 1986, he had no prior experience in a press-room and had nothing to do with the decision not to recallstrikers at that time.On January 15, 1987, a confidential internal memo re-vealed a shortage of 22 pressmen. Motivated in part by the
desire to avoid looking ``outside the Company for additional
Employees'' (a reference to reinstating strikers), the Com-
pany decided to eliminate 15 press runs a week during the
slower season.When the ``heavy'' season returned in late summer, therewas an insufficient number of Employees to restore these
press runs when needed without recalling strikers. The Com-
pany failed to recall any strikers and the result was a large
increase in end-of-shift overtime on the remaining press runs.In 1988, when the number of regular Employees droppedto 218 on January 1, 192 on July 1, and 182 on December
31, the amount of end-of-shift overtime (without the 15
eliminated press runs being restored when needed) increased
35.9 percent and the sixth-shift overtime (extra-day shifts) in-
creased 34.6 percent over 1987. The combined overtime for
the first 6 months of the year increased 100 percent overthose 6 months before the strike. Yet the Company still
failed to recall strikers to fill the many full-time and part-
time vacancies. Vice President Bell admitted that the Com-
pany made no studies to determine if it was cost effective
to work the increased overtime (Tr. 2405 12/13/88, 3152
1/16/89).In its brief the Company appears to deny the large in-creases in overtime during the relevant periods (as shown by
its own exhibits). After emphasizing the increase in produc-
tivity and efficiency (without the restrictions in the previous
collective-bargaining agreement), it concludes (at 80) that it
has ``experienced a substantial drop in the number of regular
hours worked in the pressroom while at the same time notic-ing little if any increase in overtime'' (emphasis added).After weighing all the evidence I find that the Companydid leave to the pressroom managers' discretion (except dur-
ing the first 3 months after Unger's appointment) the deci-
sion when to recall strikers, but with the clear understanding
that the recalls would be delayed as long as feasible.I also find that the Company's motivation is clear. Afterhaving weathered the strike and having gone to great expense
in replacing most of the staff, it preferred to keep the press-
room nonunion, without the Union's returning to the plant
and seeking the restoration of higher wages and its prior
working conditions. One way to do this was to leave the
strikers indefinitely on the preferential hiring list, outside the
plant.Under these circumstances I find that the Company hasfailed to sustain its burden of proof that its failure to recall
its Employees on the preferential hiring list was for ``legiti-
mate and substantial business reasons,'' as required by
Laidlaw Corp., above, 171 NLRB at 1370.I therefore find that since November 4, 1986, the Com-pany has violated Section 8(a)(3) and (1) by failing to offer
reinstatement to its Employees on the preferential hiring list
to fill the full-time and part-time vacancies as they occur.F. Refusal to Furnish Information1. Names and addresses of replacementsThe Union had the dual responsibility of representing boththe permanently replaced strikers and the Employees in the 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
plant, whose support it must have to retain its status as thebargaining representative.It requested the Company to furnish the names on January30, and the names and addresses on April 7, 1986, of all
strike replacements (G.C. Exhs. 111 & 132). It further re-
quested on June 9, 1986, the names and addresses and reason
for termination of discharged bargaining unit Employees ``to
enable the union to consult with and advise the Employee
... and to meet with management when the circumstances

warrant it for the purpose of requesting reconsideration''
(G.C. Exh. 138). (It later filed charges on behalf of two dis-
charged replacements, Tr. 881 12/2/87, 4047 1/19/89.)The Company, claiming its concern over ``the amount ofviolence connected with this strike,'' refused to furnish the
names and addresses. It never sought a promise that the
Union would keep the list of names and address confidential
(Tr. 3984 1/19/89) and never requested any assurances from
the Union that the strike replacements would not be harassed.
It offered, instead, an alternative that would keep the Em-
ployees largely isolated from the Union. It offered to have
an accounting firm forward any union correspondence to the
replacements. (G.C. Exhs. 116, 136, 140, 145.)The Union pointed out on February 26 that ``There hasbeen no allegation that any violence has been directed by
[the Union] to any of the replaces'' (G.C. Exh. 120). It ex-
plained on April 7 that ``We as the collective bargaining rep-
resentative have an obligation to represent all Employees in
our bargaining unit'' and ``We do not have access to the
plant or to bulletin boards and ... have no way of commu-

nicating with these Employees except by mail.'' It added that
it strongly disagreed with the Company's statement about the
violence and stated that the strike ``has been a peaceful
one.'' (G.C. Exh. 32.)The Union considered the accounting-firm alternative aninsult (Tr. 2434 1/20/88).Before Vice President Bell revealed at the trial that hehimself made the decision not to furnish the names and ad-
dresses (Tr. 2332±2333 12/13/88), the Company had intro-
duced into evidence hundreds of pages of testimony and ex-
hibits in is defense on this issue. In all this evidence the
Company had failed to show that the Union or any of its
members or supporters had taken any action against any of
the permanent replacements.There was no evidence that anybody identified as a perma-nent replacement had been blocked, threatened, harassed, or
molested at the Chicago Avenue entrance where the Union
was picketing. (After about the first month of the strike, Tr.
1484 12/9/87, the Mailers unionÐone of the other unions on
strikeÐhad been picketing at the Grand Avenue entrance,
which the incident reports, R. Exh. 52, show was the en-
trance used by most of the pressmen.) In over 6 months of
the strike, there was no incident of the Union taking down
the license plate number or following any of the permanent
replacements to their homes. Nails had been found in the
Chicago Avenue driveway, but nobody identified as a perma-
nent replacement was reported to have been affected.In the absence of evidence of any action being takenagainst any permanent replacement, the Company built its
defense on incidents concerning other Employees, pressroom
and mailroom supervisors, and nonEmployees; vehicle dam-
age done at parking lots; incidents at the Tribune Tower and
other locations where the pressmen did not work; damage tonewspaper vending boxes, etc. In a large majority of the re-ported incidents, there is no indication that the Union was in-
volved in any way.Vice President Bell testified ``there were a lot of reasons''for his decision not to release the names and addresses. He
mentioned (1) ``a lot of violence and strike related activity,''
(2) ``a new work force,'' many of whom were ``young, sin-
gle people, minorities,'' (3) the ``pressroom management felt
strongly that the Employees did not want their names and ad-
dresses released'' (relying on Pressroom Manager Malone's
grossly exaggerated testimony), and (4) the Company's
upheld decision not to release the names and addresses to an-
other union on strike. Most significantly Bell then added:I felt that we were on reasonable grounds not to releasethose names and addresses. I didn't think it served any
positive purpose. It didn't mean anything positive to usso that was my input. [Emphasis added.]I find controlling the holding of the court in NLRB v.Burkart Foam, 848 F.2d 825, 834±835 (7th Cir. 1988), enfg.283 NLRB 351 (1987):Even if we were to find that [the employer] did havea reasonable good faith fear of Union retaliation against
its Employees, [the employer] would also have to show
that the Union was asked for and refused to provide as-
surances that the Employees would not be har-
assed........
Thus, we find that even if [the employer] had a jus-tifiable fear that the Union would harass Employees
who had crossed the picket line, substantial evidence
supports the Board's finding that [the employer] has not
satisfied the other requirements of a clear and present
danger defense. [The employer] did not seek assurancesfrom the Union or suggest alternatives that would be
acceptable to both parties. [Emphasis added.]The strike had lasted over 6 months, and there was no re-port of anybody identified as a permanent replacement being
harassed by the Union in any way. I find that the Company
had no real fear that the release of the names and addresses
would cause a clear and present danger of harassment or
other harm to the replacements. But even if the Company did
have ``a justifiable fear that the Union would harass'' the re-
placements, it was required to ``seek assurance from the
Union or suggest alternatives that would be acceptable to
both parties.'' It did not seek any assurances and the only
alternative suggested was, of course, wholly unacceptable to
the Union.I agree with the Union's contention in its brief (at 53±54)that the Company's accounting-firm offer would demean the
Union in the eyes of the Employees. ``Receiving the Union's
communication by this indirect method would only make the
recipient believe that the Company was right and the Union
could not be trusted with the names and addresses.'' It would
impede soliciting of both nonstrikers and strike replacements
to become union members (Tr. 2435 1/20/88). It would
merely serve the Company's purpose in isolating the press
department from the Union, as the Company demonstrated
was its purpose by failing over a 3-year period to reinstate
even a single Employee on the preferential hiring list. 281CHICAGO TRIBUNE CO.I therefore find, as alleged in Case 13±CA±25921, that theCompany violated Section 8(a)(5) and (1) by refusing on and
after February 6, 1986, to furnish the Union the names and
on and after April 7, 1986, the names and addresses of the
replacement Employees.I further find, as alleged in Case 13±CA±26131, that onand since June 26, 1986, the Company has also violated Sec-
tion 8(a)(5) and (1) by refusing to furnish the Union a week-
ly list of bargaining unit Employees who have been termi-
nated, including names, addresses, and reasons for termi-
nation.2. Number of supervisorsThe complaint in Case 13±CA±25921 alleges that sinceMay 1, 1986, the Company has refused to furnish the Union
the number of supervisors who will be performing bargaining
unit work.I consider this a frivolous allegation. Both before and afterthat date the Company furnished this information to the
Union, although not in the form sought.I shall therefore dismiss this allegation.G. Nonnegotiated Wage Rates for Nonstrikers1. Contentions of the partiesAfter the strike, the Company began isolating the nonstrik-ers and returning strikers from their bargaining representa-
tive. Although bargaining with the Union over terms of an
agreement, the Company abrogated to itself the determination
of wages for the Employees (other than journeymen) who re-
mained on the job and those who later crossed the picket line
as returning strikers.The Company's theory is that the nonstrikers and returningstrikers were performing former work of strikers and became
strike replacements, that it had the right to establish unilater-
ally the wages of strike replacements, and that therefore it
had this right for nonstrikers and returning strikers.The Company's also contends that (1) it established a clas-sification of ``pressroom Employee'' for all permanent strike
replacements, with a base wage rate of about 60 percent of
the journeyman rate, (2) nonstrikers and returning strikers
worked alongside the replacements and were upgraded to
that rate if they were making legs (Tr. 1875±1876 12/7/88),
(3) juniors ``performed substantially different work after thestrike,'' manning the presses, and these ``new jobs would
have been jeopardized if and when the striking Union mem-
bers resumed work in the pressroom,'' (4) nonstrikers and re-
turning strikers resigned their union membership, and their
``interests were more closely aligned'' with replacements
than with the strikers,'' and (5) nonstrikers and returning
strikers ``were properly classified as strike replacements.''The General Counsel contends that ``It is of no con-sequence that [the Company] attempted to justify the wage
increases by calling those who stayed in and those who
crossed-over as replacements, [the Company] was not free to
change their wage rates without bargaining with the Union
[citing W. W. Wallwork Fargo, 123 NLRB 91, 105±107(1959)].'' He adds that the Company's documents (G.C.
Exhs. 195B and 197) prove the violations.2. AnalysisThere is, of course, a fundamental difference between set-ting wages for outside strike replacements and bargaining be-
fore changing wages of persons who are already Employees
and members of the bargaining unit. Calling nonstrikers and
returning strikers ``strike replacements'' does not erase that
difference.The Company had a well-established right to set wages fornew hired Employees as strike replacements. It has, however,
indicated no necessity to act without bargaining to establish
a new wage scale or a new classification (pressroom Em-
ployee) for any of its nonstriking juniors. (It was not hiring
them; it was promoting them.) Obviously it had no right or
legitimate reason to set unilaterally a higher wage scale to
induce striking juniors to abandon the strike and cross the
picket line to become returning strikers.Although the nonstrikers and returning strikers resignedfrom the Union, there is no evidence that they did so for any
reason other than economic: wanting to retain their liveli-
hood. It was the CompanyÐnot these EmployeesÐthat was
purporting to decide that their new jobs would be in jeopardy
and that their interests were closer aligned to the replace-
ments than the strikers. In doing so, it was isolating them
from the Union, acting as if the operations behind the picket
line were nonunion.This unilateral action not only deprived the Union of itsright as the recognized bargaining representative to negotiate
on terms of employment for these Employees during and
after the strike, but it tended to impede bargaining for a set-
tlement of the strike. The Company was keeping the Union
in the dark on conditions inside the plant, depriving it of
knowledge necessary to evaluate the progress of the strike
and to reappraise its bargaining stance as the strike drug on
month after month.Finally on October 3, 1985 (2-1/2 months after the strikebegan) the Union made a formal request for ``the present
wages being paid Employees in our bargaining unit'' (G.C.
Exh. 95). The Company's response (G.C. Exh. 98), listing
each wage rate without showing any classifications, was
made on October 11, 1985. It was at the next bargaining
meeting that the Company foreclosed any settlement of the
strike by making the unlawful impasse demand to change the
scope of the bargaining unit.3. Concluding findings on nonnegotiated wagesIn Capitol-Husting Co. v. NLRB, 671 F.2d 237, 247±248(7th Cir. 1982) (involving reinstatement of unfair labor prac-
tice strikers, not economic strikers as the present strikers
were until the November 13, 1985 conversion), the Seventh
Circuit ruled that interests of returning strikers may be more
closely aligned to strikers than strike replacements. It held:We believe that in this case the interests of the threereturning strikers are more closely aligned to those of
the strikers. Returning strikers are and remain members
of the bargaining unit even though they find themselves
on the opposite side of the picket line from the strikers.
Their interests of course differ to some degree by this
fact alone, but the difference is not sufficient to permit
unilateral action by the employer. We are not prepared
to assume as Capitol [the employer] would have us do 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
that the reason for returning to work was because of aconflict with the interests of the strikers. Capitol had a
duty to bargain with the Union before changing any of
the benefits being received by the three returning strik-
ers. By failing to do so, Capitol bypassed the still le-
gitimate and exclusive bargaining agent of the three
Employees. To permit such conduct would result in a
serious undermining of the Union's authority and leave
the impression with all Employees that the Union is
powerless.I find that much of this reasoning is applicable to thiscase, despite the Company's speculation that the juniors' new
jobs (operating the presses) would be in jeopardy on return
of the strikers. Because of the unlikelihood that the Union
would make that demand and the greater unlikelihood that
the Company would accede if the Union did, I find that this
does not distinguish the Capitol-Husting decision and wasraised merely as an afterthought.I reject the Company's untenable contention that theUnion has waived the right to bargain on the higher wages
(and presumably on the higher paid classification of press-
room Employee) for nonstrikers and returning strikers be-
cause the contractual wage rates are only minimum rates (Tr.
2123 1/18/88).I find, as alleged in Case 13±CA±25802, that since Octo-ber 27, 1985 (the beginning of the limitation period) the
Company ``without prior notice to the Union and without
having afforded'' it the opportunity to bargain, paid nonstrik-
ers and returning strikers nonnegotiated wage rates, violating
Section 8(a)(5) and (1).H. Discharge of Strikers1. Ralph FiorePicket Captain Fiore was involved in the only incidentduring the strike in which a picket followed an Employee
from the Union's picket line.This incident occurred about 1:45 p.m. on August 11,1985, at the Chicago Avenue entrance. As Fiore credibly tes-
tified, a woman Employee (Circulation department clerk
Danie Helwink) rode her bicycle across the picket line, call-
ing the pickets ``jack offs, motherfuckers, assholes'' and
``she gave us the finger.'' Fiore told two other pickets: ``I
will see if I can talk to her and have her stop using profanity
on this line.'' (I discredit Helwink's claim that she did noth-
ing to provoke the incident, Tr. 538 10/20/88.) Fiore pro-
ceeded to follow Helwink in his half-ton truck, overtaking
her about two blocks away. (Tr. 1546±1547 12/9/87.)Although the evidence is in dispute what happened, I findthat after speaking to her briefly, he accidentally struck the
front tire of Helwink's bicycle with the front bumper of his
truck as he was driving away, causing her to fall to the
street, scraping her hand and arm. There was no damage to
the bicycle. (Tr. 1547±1548 12/9/87, 539±542 10/20/88.)On November 4, 1985, the Company discharged Fiore be-cause he ``deliberately ran her off the street with this] truck,
by hitting the front wheel of her bicycle, causing her fall and
injury. Your actions and conduct in this incident, which in-
tentionally caused injury and endangered the life of this Em-
ployee, cannot be tolerated.'' (G.C. Exh. 169.)Despite the provocation and the slight injury, I agree withthe Company that Fiore engaged in misconduct that, under
the circumstances existing, tended ``to coerce ... Employ-

ees in the exercise of rights protected under the Act.'' ClearPine Mouldings, 268 NLRB 1044 (1984), enfd. 765 F.2d 148(9d Cir. 1985), cert. denied 474 U.S. 1105 (1986). Fiore fol-
lowed an Employee riding a bicycle from the picket line in
his truck. I find that this alone would have tended to be coer-
cive, even without the accidental collision between the truck
and the bicycle, causing the Employee to fall. It cannot be
considered acceptable strike conduct for a picket.I therefore shall dismiss the allegation in Case 13±CA±25906 that the Company unlawfully discharged Fiore.2. William CarringtonOn December 13, 1985, the Company discharged picketWilliam Carrington for subjecting female Employees to ra-
cial and sexual harassment on a number of occasions, par-
ticularly on October 2, 1985, when the harassment ``was ex-
tremely abusive, obscene, and perverted'' (G.C. Exh. 170).The credited testimony of Customer Service division Em-ployee Shirley Foster and Circulation department Employee
Debra Banks clearly show that Carrington went beyond the
pale in this racial and sexual harassment of these clerical
Employees as they they were leaving work.About 3 p.m. on October 2, 1985, as Foster joined Banksand Employee Valerie Mohammed at the bus shelter behind
the picket line, Carrington ``was imitating gas sounds. Then
waving the fumes away with his hands saying ... `That is

why they smell because they eat those bean pies.'''
Carrington next directed a comment toward Foster: ``Look at
the come dripping down her legs.'' After she called him a
motherfucker, he ``said my mother was a motherfucker and
he had fucked her last night.'' She turned to hit him with
her purse (her mother having died in February), but Banks
restrained her. (Tr. 777±779, 798±799 10/21/88.)On previous occasions, as Foster credibly recalled,Carrington made racial slurs about the women's skin color
and stated ``he wished he could come back into the Freedom
Center to get the blow jobs that we were giving out free up
in there.'' His ``favorite line was `he come dripping down
our legs.''' He called the women black baboons, referred to
``bones being driven through the noses,'' and used the term
``nigger bitch.'' (Tr. 785±789 10/21/88.) He was obviously
disobeying his instructions not to make any racial slurs on
the picket line (Tr. 1483 12/9/87). Banks credibly recalled
that Carrington once shouted into her fiance's car, ``You
should have her up there on Halsted [as a prostitute]. You
could make a lot of money.'' (Tr. 801 10/21/89.)Carrington's conduct was clearly ``outside the protectionof the Act,'' as the Company argues in its brief (at 174). I
shall dismiss the allegation in Case 13±CA±25906 that the
Company unlawfully discharged Carrington.3. Arthur VehlowOn December 13, 1985, the Company discharged picketArthur Vehlow also for the same offense on October 2,
1985: subjecting ``female Employees to abusive, obscene,
and perverted racial and sexual harassment'' (G.C. Exh.
171). The Company was obviously in error in discharging
him. 283CHICAGO TRIBUNE CO.The Company's witnesses revealed that it was Carrington,not Vehlow, who engaged in the misconduct. Moreover, on
October 2 Vehlow was not even present on the picket line
at the time (3 p.m.). I credit Vehlow's denials and his testi-
mony that he came in October 2, 1985, at 6 p.m. for the 6±
10 picket shift (Tr. 1509±1510, 1518 12/9/87). The picket
sign-in sheet (G.C. Exh. 182) confirms that he signed for
picket duty on that evening shift.The General Counsel having proved that Vehlow did notengage in the alleged misconduct arising out of the picketing,
a protected activity, I find that the Company unlawfully dis-
charged Vehlow in violation of Section 8(a)(1). TeledyneStill-Man, 295 NLRB 161 fn. 3 (1989), citing NLRB v.Burnup & Sims, 379 U.S. 21 (1964).CONCLUSIONSOF
LAW1. By bargaining to impasse November 13, 1985, on itsdemand, as a condition for reaching an agreement, that the
zipper clause be applied to change the scope of the bargain-
ing unit, the Company engaged in unfair labor practices af-
fecting commerce within the meaning of Section 8(a)(5) and
(1) and Section 2(6) and (7) of the Act.2. The following Employees constitute a unit appropriatefor bargaining:All the Employees engaged in the operation of thepresses in the pressrooms of the Employer and such re-
winding machines of the Employer as are used for
printing. The press department shall be interpreted to
mean the entire pressroom and not any portion of this
department, and shall be understood to mean such as is
made up of union Employees and in which the Union
has been formally recognized by the Employer, includ-
ing all work currently recognized between the parties as
embracing the operation of all printing presses in the
respective pressrooms of the Employer and shall be in-
terpreted to include:1. Changing and adjusting folder pins, changing fold-er cutting rubbers, and changing and adjusting folder
cutting knives. (Does not include repairing or adjusting
of folder cutting knives after they have been taken out
of the press.)2. Changing oil in press oil reservoirs, changing oilfilters and greasing press cylinders and other parts.3. Changing and adjusting Angle Bars. Changing andadjusting regular or standard size slitters. Changing and
adjusting trolleys. Changing of position, compensating,
and truing of pipe rollers.4. Changing folders from straight to collect and viceversa and folder changeovers as may be needed for
change in size on all black presses.5. Setting and adjusting rubber printing rollers onpress inking mechanisms and auxiliary color fountains.6. Throwing in and out fudges, units and color unitsand the reversal of cylinders necessary in connection
with color printing including hanging and removing
portable color fountains. (Includes horizontal clutches.)7. plate-making and processing of plates as describedin the Memorandum of Understanding Regarding Laser
plate-making and Employment of Former Stereotypers
as Pressroom Employees, entered into June 18, 1981, as
amended.It is understood and agreed that any or all of theabove work (Items 1 to 7 inclusive) may be performed
by machinists as part of a repair or overhaul.3. The economic strike was converted November 13, 1985,to an unfair labor practice strike.4. By refusing January 30, 1986, to reinstate 74 unfairlabor practice strikers, the Company violated Section 8(a)(3)
and (1) and further prolonged the strike.5. By failing since November 4, 1986, to offer reinstate-ment to its Employees on the preferential hiring list to fill
full-time and part-time vacancies as they occurred, the Com-
pany has violated Section 8(a)(3) and (1).6. By refusing since February 6, 1986, to furnish theUnion the names and by refusing since April 7, 1986, to fur-
nish the Union the names and addresses of the strike replace-
ments, the Company has violated Section 8(a)(5) and (1).7. By refusing since June 26, 1986, to furnish the Uniona weekly list of terminated bargaining unit Employees, in-
cluding names, addresses, and reasons for termination, the
Company has further violated Section 8(a)(5) and (1).8. By implementing changes in working conditions on No-vember 1, 1986, when a good-faith impasse did not exist, the
Company violated Section 8(a)(5) and (1).9. The Company has not unlawfully refused since May 1,1986, to furnish the Union the number of supervisors who
would perform bargaining unit work.10. By paying nonstrikers and returning strikers nonnego-tiated wage rates since October 27, 1985, the Company has
violated Section 8(a)(5) and (1).11. By discharging Arthur Vehlow December 13, 1985, onthe mistaken belief that he engaged in alleged misconduct
arising out of the picketing, a protected activity, the Com-
pany violated Section 8(a)(1).12. The Company did not discharge William Carringtonand Ralph Fiore unlawfully.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent having unlawfully refused January 30,1986, to reinstate 74 unfair labor practice strikers (to be
identified in a nondiscriminatory manner), it must offer them
immediate and full reinstatement to their former positions,
without prejudice to their seniority and other rights and privi-
leges, and make them whole for any loss of earnings and
other benefits, computed on a quarterly basis from that date
to date of proper offer of reinstatement, less any net interim
earnings, as prescribed in F.W. Woolworth Co.
, 90 NLRB289 (1950), plus interest as computed in New Horizons forthe Retarded, 283 NLRB 1173 (1987). Interest accrued be-fore January 1, 1987, shall be computed as in Florida SteelCorp., 231 NLRB 651 (1977).The Respondent having unlawfully failed since November4, 1986, to offer reinstatement to Employees on the pref-
erential hiring list to fill full-time and part-time vacancies as
they occurred, it must offer them immediate and full rein-
statement to their former positions to fill these vacancies,
without prejudice to their seniority and other rights and privi-
leges, and make them whole for any loss of earnings and 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.4If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''other benefits, computed on a quarterly basis from date offailure to date of proper offer of reinstatement, as required
above. Declined offers for part-time employment shall be
made to others on the list without affecting the declining
Employees' positions on the list for offers of full-time em-
ployment.The Respondent having unlawfully discharged EmployeeArthur Vehlow, it must offer him reinstatement and make
him whole for any loss of earnings and other benefits, com-
puted on a quarterly basis from date of discharge to date of
proper offer of reinstatement, as required above. Abilities &Goodwill, 241 NLRB 27 (1979).Because of the Respondent's unlawful isolation of the bar-gaining unit Employees from the Union for years to under-
mine the Union's authority as the legitimate and exclusive
bargaining representation and to ``leave the impression with
all Employees that the Union is powerless,'' Capitol-HustingCo. v. NLRB, above, 671 F.2d 237, 248 (7th Cir. 1982), Ifind that it must give the Union an opportunity to meet at
reasonable times with the Employees at the Freedom Center
in nonwork areas during nonworking time.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Chicago Tribune Company, Chicago, Illi-nois, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Demanding, as a condition for signing an agreement,that the zipper clause be applied to change the scope of the
bargaining unit.(b) Failing to offer reinstatement to Employees on thepreferential hiring list to fill full-time and part-time vacancies
as they occur.(c) In any like or related manner interfering with, restrain-ing, or coercing Employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer 74 unfair labor strikers immediate and full rein-statement to their former positions, without prejudice to their
seniority or any other rights or privileges previously enjoyed,
and make them whole for any loss of earnings and other ben-
efits suffered as a result of its January 30, 1986 refusal to
reinstate them, in the manner set forth in the remedy section
of this decision.(b) Offer immediate and full reinstatement to Employeeson the preferential hiring list to their former positions to fill
full-time and part-time vacancies that have occurred since
November 4, 1986, without prejudice to their seniority or
any other rights or privileges previously enjoyed, and make
them whole for any loss of earnings and other benefits suf-
fered as a result of its failure to reinstate them when the va-cancies occurred, in the manner set forth in the remedy sec-tion of this decision.(c) Offer Arthur Vehlow immediate and full reinstatementto his former job or, if that job no longer exists, to a substan-
tially equivalent position, without prejudice to his seniority
or any other rights or privileges previously enjoyed, and
make him whole for any loss of earnings and other benefits
suffered as a result of his discharge, in the manner set forth
in the remedy section of this decision.(d) Remove from its files any reference to the unlawfuldischarge and notify the him in writing that this has been
done and that the discharge will not be used against him in
any way.(e) On request, bargain with Chicago Web PrintingPressmen's Union No. 7, Graphic Communications Inter-
national Union, AFL±CIO as the exclusive representative of
the Employees in the bargaining unit concerning terms and
conditions of employment and, if an understanding is
reached, embody the understanding in a signed agreement.(f) Furnish the Union the names and addresses of thestrike replacements.(g) Furnish the Union a weekly list of terminated bargain-ing unit Employees, including names, addresses, and reasonsfor termination.(h) On request of the Union, rescind the Posted Conditionsof Employment and the changes in working conditions im-
plemented November 1, 1986.(i) On request of the Union, bargain with it on wages forthe Employees who did not strike and those who returned
after striking.(j) Notify the Union that it may meet at reasonable timeswith bargaining unit Employees at the Freedom Center in
nonwork areas during nonworking time.(k) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(l) Post at its Freedom Center facility in Chicago, Illinois,copies of the attached notice marked ``Appendix.''4Copiesof the notice, on forms provided by the Regional Director for
Region 13, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
Employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(m) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaints are dismissedinsofar as they allege violations of the Act not specifically
found. 285CHICAGO TRIBUNE CO.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
demand that the zipper clause be applied tochange the scope of the bargaining unit.WEWILLNOT
fail to offer to reinstate Employees to fillfull-time and part-time vacancies.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer 74 unfair labor strikers immediate and fullreinstatement to their former positions, without prejudice to
their seniority or any other rights or privileges previously en-
joyed and WEWILL
make them whole for any loss of earn-ings and other benefits resulting from our January 30, 1986
refusal to reinstate them, less any net interim earnings, plus
interest.WEWILL
offer immediate and full reinstatement to Em-ployees on the preferential hiring list to their former posi-
tions to fill full-time and part-time vacancies that have oc-
curred since November 4, 1986, without prejudice to their se-
niority or any other rights or privileges previously enjoyed
and WEWILL
make them whole for any loss of earnings andother benefits resulting from our failure to reinstate them
when the vacancies occurred, less any net interim earnings,
plus interest.WEWILL
offer Arthur Vehlow immediate and full rein-statement to his former job or, if that job no longer exists,
to a substantially equivalent position, without prejudice to his
seniority or any other rights or privileges previously enjoyed
and WEWILL
make him whole for any loss of earnings andother benefits resulting from his discharge, less any net in-
terim earnings, plus interest.WEWILL
notify him that we have removed from our filesany reference to his discharge and that the discharge will not
be used against him in any way.WEWILL
, on request, bargain with Chicago Web PrintingPressmen's Union No. 7, Graphic Communications Inter-
national Union, AFL±CIO and put in writing and sign any
agreement reached on terms and conditions of employment
for our Employees in the bargaining unit.WEWILL
furnish the Union the names and addresses ofthe strike replacements.WEWILL
furnish the Union a weekly list of terminatedEmployees, including names, addresses, and reasons for ter-
mination.WEWILL
, on request, rescind the Posted Conditions ofEmployment and the November 1, 1986 changes in working
conditions.WEWILL
, on request, bargain with the Union on wages forthe Employees who did not strike and those who returned
after striking.WEWILL
notify the Union that it may meet at reasonabletimes with Employees at the Freedom Center in nonwork
areas during nonworking time.CHICAGOTRIBUNECOMPANY